Case:19-01282-MER Doc#:31 Filed:12/02/19            Entered:12/02/19 20:08:41 Page1 of 70




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

  In re:                                       )   Case No. 19-18459 MER
                                               )
  Frictionless World, LLC                      )   Chapter 11
                                               )
  Debtor.                                      )
                                               )
                                               )
                                               )
  Frictionless World, LLC,                     )
                                               )   Adversary Proceeding No. 19-01282 MER
  Plaintiff,                                   )
                                               )
  v.                                           )
                                               )
  Frictionless, LLC; Changzhou Inter Universal )
  Machine & Equipment Co., Ltd.; Li Zhixiang; )
  Changzhou Zhong Lian Investment Co., Ltd.; )
  Serena Li; and Frank Li,                     )
                                               )
  Defendants.                                  )


               ARBITRATION PARTICIPANTS’ CONSOLIDATED REPLY
                         MEMORANDUM IN FURTHER:

  (A) SUPPORT OF THEIR MOTIONS TO COMPEL THE DEBTOR TO ARBITRATE
               PURSUANT TO THE FEDERAL ARBITRATION ACT,
      FOR RELIEF FROM THE AUTOMATIC STAY TO ALLOW ARBITRATION
          TO PROCEED, AND TO DISMISS UNDER FED. R. CIV. P. 12(b)(1),
                OR STAY, ADVERSARY PROCEEDING PENDING
                             ARBITRATION;

                                             AND

 (B) OPPOSITION TO THE DEBTOR’S MOTION FOR PRELIMINARY INJUNCTION
  STAYING THE ARBITRATION IN FAVOR OF THE ADVERSARY PROCEEDING
    AND EXTENDING THE AUTOMATIC STAY TO THE DEBTOR’S PRINCIPAL,
                            DANIEL BANJO
Case:19-01282-MER Doc#:31 Filed:12/02/19                                        Entered:12/02/19 20:08:41 Page2 of 70




                                                    TABLE OF CONTENTS

                                                                                                                                          Page
 PRELIMINARY STATEMENT .....................................................................................................1

 ARGUMENT ...................................................................................................................................6

 I.        The Debtor Nowhere Disputes Its Multiple Agreements to Arbitrate; Its
           Arguments Linking Arbitrability to the LLC Agreement are Therefore Misplaced. ..........6

           A.         The Debtor’s Submission Agreement Alone Reflects a Valid and Binding
                      Agreement to Arbitrate the Parties’ Disputes. .........................................................7

           B.         The Tribunal’s Procedural Order No. 2 Expressly Memorialized the
                      Debtor’s Agreement to Arbitrate All Disputes. .....................................................11

           C.         The Debtor’s Conduct Throughout the Arbitration Manifested its Valid
                      and Binding Agreement to Arbitrate the Parties’ Disputes. ..................................13

           D.         The Debtor’s Argument that It is Not a Party to the LLC Agreement is an
                      Irrelevant Distraction, and Its Other Arguments Based on the LLC
                      Agreement Are Wrong. ..........................................................................................14

                      1.         The Debtor Is Not a Party to the LLC Agreement, But It Agreed
                                 to Arbitrate Pursuant to the LLC Agreement’s Arbitration Clause .... ….15

                      2.         The Debtor Misstates the Actual Text of the LLC Agreement’s
                                 Broad Arbitration Provisions and Improperly Requests this Court
                                 to Decide Arbitrability, a Task Binding Precedent Reserves to the
                                 Tribunal. ................................................................................................... 16

                      3.         The Debtor’s Reliance on the Injunctive Relief Provisions in
                                 Section 14.6.1 of the LLC Agreement is Another Irrelevant
                                 Distraction. ............................................................................................... 18

                      4.         The Debtor’s Reliance on the Enforceability Representation and
                                 Warranty in Section 4.1(a) of the LLC Agreement as a Supposed
                                 “Bankruptcy Out” for Arbitration Makes No Sense. ............................... 23

                      5.         The Debtor’s Claim that Estoppel Does Not Bind It to Arbitrate
                                 Under Section 14.6.1 of the LLC Agreement is Contradicted by
                                 the Debtor’s Own Complaint and Opposition. ........................................ 24

 II.       Allowing the Arbitration to Proceed, as Required by the FAA, Does Not
           Inherently Conflict with the Bankruptcy Code’s Text or its Underlying Purpose. ...........28

           A.         In Touchstone, Judge McNamara Accurately Delineated the Applicable
                      Law Requiring Arbitration in this Case. ................................................................29

                                                                     -i-
Case:19-01282-MER Doc#:31 Filed:12/02/19                                        Entered:12/02/19 20:08:41 Page3 of 70




           B.         The Debtor Concedes its Pre-Petition State Law Claims are Non-Core
                      Claims; Those Claims Must be Arbitrated.............................................................32

           C.         The Debtor’s Purported Bankruptcy Claims Are Merely Procedurally Core
                      and Their Substance is Non-Core; Thus, they are Arbitrable and Should
                      Be Resolved in the Arbitration. .............................................................................34

                      1.         Courts Have Repeatedly Compelled Arbitration of Each of the
                                 Debtor’s Purported Bankruptcy Claims. .................................................. 35

                      2.         The Debtor’s Claims 1 and 2—Seeking Turnover of Alleged
                                 Estate Property—Arise out of the LLC Agreement and Must be
                                 Arbitrated. ................................................................................................ 36

                      3.         The Debtor’s Claims 5 and 6 to Disallow or Subordinate
                                 Frictionless, LLC’s Creditor Claim Depend on the Outcome of
                                 the Debtor’s Pre-Petition State Law Claims that Must be
                                 Arbitrated. ................................................................................................ 39

                      4.         The Debtor’s Claims 7 and 8 for the Avoidance of Allegedly
                                 Constructive Fraudulent Transfers Also Depend on the Debtor’s
                                 Pre-Petition State Law Claims that Must be Arbitrated........................... 43

 III.      Allowing the Arbitration to Proceed Will Be More Efficient and Cost-Effective
           for the Debtor and Its Creditors, Facilitating the Prompt Administration of the
           Debtor’s Estate ...................................................................................................................45

 IV.       The Automatic Stay Must Be Lifted to Allow the Arbitration to Proceed. .......................49

 V.        Because the Debtor Must be Compelled to Arbitrate, there is No Legal or Logical
           Basis for Extending the Automatic Stay to Banjo and Giving a Non-Debtor the
           Protection to Which the Debtor Isn’t Entitled. ..................................................................50

 VI.       Because the Court Must Compel the Parties to Arbitrate their Dispute, There is
           No Basis for Enjoining the Arbitration. .............................................................................54

 CONCLUSION ..............................................................................................................................58




                                                                     - ii -
Case:19-01282-MER Doc#:31 Filed:12/02/19                                    Entered:12/02/19 20:08:41 Page4 of 70




                                               TABLE OF AUTHORITIES

 Cases                                                                                                                         Page(s)

 A.H. Robins Co., Inc. v. Piccinin,
    788 F.2d 994 (4th Cir.1986) ....................................................................................... 49–50, 52

 Abry Partners V, L.P., v. F & W Acquisition LLC,
    891 A.2d 1032 (Del. Ch. 2006)............................................................................................... 23

 Awuah v. Coverall N. Am., Inc.,
   554 F.3d 7 (1st Cir. 2009) ....................................................................................................... 21

 Brennan v. Opus Bank,
    796 F.3d 1125 (9th Cir. 2015) ................................................................................................ 21

 Broadfoot v. United Furniture Indus., Inc. (In re Nationwide Warehouse & Storage, LLC),
    Bankruptcy No. 01–86600, 2005 WL 6487199 (Bankr. N.D. Ga. July 14, 2005) ................. 10

 Chelsea Family Pharmacy, PLLC v. Medco Health Sols.,
    567 F.3d 1191 (10th Cir. 2009) .............................................................................................. 18

 Cibro Petroleum Prods., Inc. v. City of Albany (In re Winimo Realty Corp.),
    270 B.R. 108 (S.D.N.Y. 2002).................................................................................... 34, 37, 43

 Colo. Wild Inc. v. Forest Serv.,
    523 F.Supp.2d 1213 (D. Colo. 2007) ...................................................................................... 55

 Connolly v. City of Houston (In re Western Integrated Networks, LLC),
    329 B.R. 334 (Bankr. D. Colo. 2005) ............................................................................... 20, 36

 Contec Corp. v. Remote Sol.,
    398 F.3d 205 (2d Cir. 2005).................................................................................................... 21

 Dominion Video Satellite v. Echostar Satellite Corp.,
   356 F.3d 1256 (10th Cir. 2004) .............................................................................................. 54

 Epic Sys. Corp. v. Lewis,
    138 S. Ct. 1612 (2018) ............................................................................................................ 27




                                                                  - iii -
Case:19-01282-MER Doc#:31 Filed:12/02/19                                     Entered:12/02/19 20:08:41 Page5 of 70




 Gilmer v. Interstate/Johnson Lane Corp.,
    500 U.S. 20 (1991) .................................................................................................................. 47

 Granfinanciera, S.A. v. Nordberg,
    492 U.S. 33 (1989) .................................................................................................................. 42

 Gripe v. City of Enid, Okla.,
    312 F.3d 1184 (10th Cir. 2002) ................................................................................................ 9

 Harvey v. Darden Rest., Inc.,
    No. 1:14CV258, 2015 WL 1474946, (M.D.N.C. Mar. 31, 2015) .......................................... 10

 Hays & Co. v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
    885 F.2d 1149 (3d Cir. 1989).................................................................................................. 29

 Henry Schein, Inc. v. Archer and White Sales, Inc.,
    139 S.Ct. 524 (2019) ........................................................................................................... 7, 33

 Husky Ventures, Inc. v. B55 Invs., Ltd.,
    911 F.3d 1000 (10th Cir. 2018) .............................................................................................. 56

 In re Argon Credit, LLC,
     No. 16-39654, 2018 WL 4562542 (Bankr. N.D. Ill. Sept. 21, 2018) ..................................... 48

 In re Andrew Velez Constr.,
     373 B.R. 262 (Bankr. S.D.N.Y. 2007) .................................................................................... 36

 In re Arbitration between Halcot Navigation Ltd. P'ship & Stolt-Nielsen Transp. Grp.,
     491 F. Supp. 2d 413 (S.D.N.Y. 2007)..................................................................................... 14

 In re Barker,
     510 B.R. 771 (Bankr. W.D.N.C. 2014) ............................................................................ 35, 39

 In re BFW Liquidation, LLC,
     459 B.R. 757 (Bankr. N.D. Ala. 2011) ................................................................................... 41

 In re Bidermann Indus. U.S.A., Inc.,
     200 B.R. 779 (Bankr. S.D.N.Y. 1996) .................................................................................... 50




                                                                   - iv -
Case:19-01282-MER Doc#:31 Filed:12/02/19                                        Entered:12/02/19 20:08:41 Page6 of 70




 In re Cardali,
     Bankruptcy No. 10–11185 (SHL), 2010 WL 4791801 (Bankr. S.D.N.Y. Nov. 18,
     2010) ............................................................................................................................... passim

 In re Cotton Yarn Antitrust Litig.,
     505 F.3d 274 (4th Cir. 2007) .................................................................................................. 55

 In re Craig,
     545 B.R. 47 (D. Colo. 2015) ................................................................................................... 43

 In re D.E. Frey Grp., Inc.,
     387 B.R. 799 (D. Colo. 2008) ................................................................................................. 41

 In re Elec. Mach. Enters., Inc.,
     479 F.3d 791 (11th Cir. 2007) ......................................................................................... 28–29

 In re EPD Inv. Co., LLC,
     No. CV 13-08768 SJO, 2014 WL 12597148 (C.D. Cal. Aug. 29, 2014), aff'd, 821
     F.3d 1146 (9th Cir. 2016) ...................................................................................................... 40

 In re Gandy,
     299 F.3d 489 (5th Cir. 2002) ................................................................................................. 29

 In re Hagerstown Fiber Ltd. P’ship,
     277 B.R. 181 (Bankr. S.D.N.Y. 2002) ....................................................................... 30, 43–44

 In re Harrelson,
     537 B.R. 16 (Bankr. M.D. Ala. 2015) .................................................................. 31, 34–35, 43

 In re I.E. Liquidation, Inc.,
     Bankruptcy No. 06–62179, 2009 WL 1586706 (Bankr. N.D. Ohio Mar. 18, 2009) ............. 38

 In re Lehman Bros., Holdings, Inc.,
     452 B.R. 31 (Bankr. S.D.N.Y. 2011) ..................................................................................... 22

 In re Nat’l Gypsum Co.,
     118 F.3d 1056 (5th Cir. 1997) ......................................................................................... 31, 34

 In re N. Star Contracting Corp.,
     125 B.R. 368 (S.D.N.Y. 1991) ......................................................................................... 49, 52


                                                                      -v-
Case:19-01282-MER Doc#:31 Filed:12/02/19                                   Entered:12/02/19 20:08:41 Page7 of 70




 In re QA3 Fin. Corp.,
     466 B.R. 142 (Bankr. D. Neb. 2012) ..................................................................................... 51

 In re Rarities Grp., Inc.,
     434 B.R. 1 (D. Mass. 2010) ................................................................................. 34–35, 39–40

 In re Singer Co. N.V.,
     No. 00 CIV. 6793 LTS, 2001 WL 984678 (S.D.N.Y. Aug. 27, 2001) ............................ 32, 37

 In re S.W. Bach & Co.,
     425 B.R. 78 (Bankr. S.D.N.Y. 2010) ..................................................................................... 38

 In re Thorpe Insulation Co.,
     671 F.3d 1011 (9th Cir. 2012) ............................................................................................... 29

 In re Tomberlin,
     Case No. 16–10168–DHW, 2017 WL 410337 (Bankr. M.D. Ala. Jan. 30, 2017) ......... passim

 In re Touchstone Home Health LLC,
     572 B.R. 255 (Bankr. D. Colo. 2017) ............................................................................. passim

 In re Transp. Assocs.., Inc.,
     263 B.R. 531 (Bankr. W.D. Ky. 2001) ................................................................. 34, 39–40, 55

 In re Trevino,
     599 B.R. 526 (Bankr. S.D. Tex. 2019) ................................................................................... 34

 In re U.S. Lines, Inc.,
     197 F.3d 631 (2d Cir. 1999).................................................................................................... 37

 Let’s Go Aero, Inc. v. Cequent Performance Prods., Inc.,
     78 F. Supp. 3d. 1363 (D. Colo. 2015) ..................................................................................... 17

 Martin/Martin, Inc. v. Kling Stubbins, Inc.,
   No. 19-cv-01233-RM-KLM, 2019 WL 2357303 (D. Colo. June 4, 2019)....................... 54, 57

 Mayo v. Dean Witter Reynolds, Inc.,
   258 F. Supp. 2d 1097 (N.D. Cal. 2003) .................................................................................. 10




                                                                - vi -
Case:19-01282-MER Doc#:31 Filed:12/02/19                                     Entered:12/02/19 20:08:41 Page8 of 70




 Mazel v. Lovelace Health Sys., Inc., (In re Infinity Home Health Care, LLC),
   Case No. 16-10062-j7, 2018 WL 5310659 (Bankr. D.N.M. Oct. 25, 2018) .................... 20, 36

 MBNA Am. Bank, N.A. v. Hill,
   436 F.3d 104 (2d Cir. 2006).............................................................................................. 29, 48

 Moses v. Cashcall, Inc.,
   781 F.3d 63 (4th Cir. 2015) .............................................................................................. 29, 32

 MZM Constr. Co., Inc. v. N.J. Bldg. Laborers’ Statewide Benefit Funds,
   Civ. No. 18-16328-KM-MAH, 2019 WL 3812889 (D. N.J. Aug. 14, 2019), appeal
   filed, Docket No. 19-3102 (Sept. 18, 2019) ...................................................................... 53–54

 Newmont U.S.A. Ltd. v. Ins. Co. of N. Am.,
    615 F.3d 1268 (10th Cir. 2010) .............................................................................................. 17

 Northern Pipeline Constr. Co. v. Marathon Pipe Line Co.,
    458 U.S. 50 (1982) .................................................................................................................. 44

 P&P Indus., Inc. v. Sutter Corp.,
   179 F.3d 861 (10th Cir. 1999) ................................................................................................ 17

 Robert W. Thomas & Anne McDonald Thomas Revocable Tr. v. Inland Pac. Colo., LLC,
    11-CV-03333-WYD-KLM, 2013 WL 708493 (D. Colo. Feb. 26, 2013) ............................... 49

 Santich v. VCG Holding Corp.,
    443 P.3d 62 (Colo. 2019) ........................................................................................................ 13

 St. Charles v. Sherman & Howard L.L.C.,
     No. 14-CV-03416-RM-CBS, 2015 WL 1887758 (D. Colo. Apr. 24, 2015) .......................... 48

 Stern v. Marshall,
     564 U.S. 462 (2011) ................................................................................................................ 44

 Stone v Theatrical Inv. Corp.,
    64 F.Supp.3d 527 (S.D.N.Y. 2014)......................................................................................... 20

 Timegate Studios, Inc. v. Southpeak Interactive LLC,
    713 F.3d 797 (5th Cir. 2013) .................................................................................................. 20




                                                                  - vii -
Case:19-01282-MER Doc#:31 Filed:12/02/19                                     Entered:12/02/19 20:08:41 Page9 of 70




 Traderight Sec., Inc. v. Kirschman,
    No. 10 C 2042, 2011 WL 614090 (N.D. Ill. Feb. 15, 2011) ................................................... 11

 Utah Licensed Beverage Ass’n v. Leavitt,
    256 F.3d 1061 (10th Cir. 2001) .............................................................................................. 52

 Watkins v. Duke Med. Ctr.,
    No. 1:13CV1007, 2014 WL 4442936 (M.D.N.C. Sept. 9, 2014), aff’d, 592 F. App'x
    226 (4th Cir. 2015).................................................................................................................. 14

 Waveland Capital Partners, LLC v. Tommerup,
   840 F. Supp. 2d 1243 (D. Mont. 2012) ................................................................................... 10

 Statutes

 Fed. R. Bankr. P. 9019(c) ...................................................................................................... 35, 41




                                                                  - viii -
Case:19-01282-MER Doc#:31 Filed:12/02/19                Entered:12/02/19 20:08:41 Page10 of 70




        1.      The Arbitration Participants1 respectfully submit this consolidated reply

 memorandum in further: (a) support of their motion, under the FAA, to compel the Debtor to

 honor its arbitration agreement in the pending Arbitration; (b) support of their motion, pursuant to

 11 U.S.C. §§ 105 and 362(d)(1), for relief from the Automatic Stay to allow the Arbitration to

 proceed; (c) support of their motion, pursuant to Fed. R. Bankr. P. 7012(b) and Fed. R. Civ. P.

 12(b)(1), to dismiss this Adversary Proceeding or, in the alternative, stay it pending the

 Arbitration’s outcome; and (d) opposition to the Debtor’s Injunction Motion extending the scope

 of the Automatic Stay to protect the Debtor’s CEO and sole owner, Daniel Banjo.

                                 PRELIMINARY STATEMENT

        2.      In their Opening Brief, the Arbitration Participants showed that the legally

 dispositive question here is whether the Parties have a binding agreement to arbitrate their disputes.

 The Opening Brief and related exhibits demonstrate that the Parties have multiple, express, written,

 and binding agreements to arbitrate the disputes raised in this Adversary Proceeding.

        3.      In its Opposition, the Debtor contradicts its earlier positions in this case that have

 now become inconvenient, and simply ignores its many agreements to arbitrate. For example, in

 its Injunction Motion, the Debtor argued that it “was not a party to an arbitration agreement with

 the” Arbitration Participants [Docket No. 4, at ¶ 12] (the “Injunction Motion”), but now the Debtor

 concedes that it does, in fact, have a “pre-petition agreement to arbitrate” with them. See Debtor’s

 Opposition Brief [Docket No. 26] (the “Opposition,” or “Opp.”), ¶¶ 23, 33, 74(a), 105. But in a

 feat of twisted logic, the Debtor simultaneously explains that it “agreed to submit claims to




 1
        Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in
 the Arbitration Participants’ Consolidated Memorandum of Law, dated November 1, 2019. See
 Adversary Proceeding Docket No. 22 (the “Opening Brief”).


                                                 -1-
Case:19-01282-MER Doc#:31 Filed:12/02/19               Entered:12/02/19 20:08:41 Page11 of 70




 arbitration pre-petition, but it is not a party to an arbitration agreement.” Opp., ¶ 74(a). The

 Arbitration Participants cannot fathom a guess as to what that means.

        4.      As another example, the Debtor now asserts that there is but “slight factual overlap

 between the claims for relief pled in the Adversary Proceeding and the counterclaims [that the

 Debtor] asserted [] in the Arbitration.” See Opp., ¶¶ 11, 31. The Debtor may have forgotten that

 it argued only a month ago in its Injunction Motion that:

                The facts and circumstances giving rise to [the Debtor]’s claims in
                this [A]dversary [P]roceeding are nearly identical to the
                counterclaims [the Debtor] and Banjo would have asserted in the
                Arbitration.

                [T]he facts and circumstances of this [A]dversary [P]roceeding and
                the Arbitration [] are nearly identical.

                Banjo and FW both have claims against Defendants arising out of
                the same facts and circumstances . . . .

 Injunction Motion, ¶¶ 14, 28, 34(e), respectively (emphasis added); compare also Opp., ¶ 13

 (“[T]here is a significant overlap between the claims being raised by [the Debtor] in the Adversary

 Proceeding and the claims that would be raised by Banjo in the [A]rbitration.”) (emphasis added).

        5.      The Debtor’s other failed strategy—that of ignoring or minimizing damning facts

 and conduct—is highlighted in its responses to the evidence showing the Debtor repeatedly and

 broadly agreed to arbitrate its disputes with the Arbitration Participants. For example:

                a.     Opening Brief, ¶ 14: In its Arbitration Counterclaims filed in May 2019,
                       the Debtor expressly offered to arbitrate the Parties’ disputes, stating that it
                       “will agree to have this heard [] by the AAA pursuant to this [LLC]
                       Agreement if [CIU] also agrees to have the claims against it heard
                       under this [LLC] Agreement.” Koosed Dec., Ex. 3, ¶ 17 (emphasis
                       added).




                                                -2-
Case:19-01282-MER Doc#:31 Filed:12/02/19               Entered:12/02/19 20:08:41 Page12 of 70




                      The Debtor’s Opposition: The Debtor nowhere disputes that it made this
                      offer to CIU. Instead, it claims that this “consent” was just a “limited
                      agreement to have the [Arbitration Demand filed by Z.L. Investment]
                      heard.” See Opp., ¶¶ 10, 29. But this ignores that the Debtor’s “consent”
                      to the Arbitration was made offensively, in connection with the Debtor
                      asserting its own Arbitration Counterclaims, including against CIU which,
                      like the Debtor, had not previously agreed to arbitrate.2

               b.     Opening Brief, ¶ 15: In writing on May 13, 2019, CIU “accepted [the
                      Debtor]’s proposal that CIU and [the Debtor] jointly consent to
                      arbitration before the AAA.” See Koosed Dec., Ex. 7 (emphasis added).

                      The Debtor’s Opposition: The Debtor nowhere acknowledges that CIU
                      accepted the Debtor’s offer to arbitrate.

               c.     Opening Brief, ¶¶ 17-19: The Debtor sought injunctive relief against the
                      Arbitration Participants in the Arbitration in June 2019. See Koosed Dec.,
                      Ex. 9. In connection with the Debtor’s Emergency Arbitration Motion, the
                      Emergency Arbitrator appointed to hear it ordered that “[a]ll [P]arties shall
                      file a submission agreement submitting all claims and disputes to
                      arbitration.” See id. at Ex. 12, p. 1 (emphasis added).

                      The Debtor’s Opposition: The Debtor completely ignores the Emergency
                      Arbitrator’s Procedural Order.

               d.     Opening Brief, ¶ 20: As required by the Emergency Arbitrator’s Procedural
                      Order, Banjo and the Debtor filed their Submission Agreement on June 24,
                      2019. In that Submission Agreement, the Debtor and Banjo: (i) agreed to
                      “binding arbitration”; and (ii) chose the AAA Commercial Arbitration
                      Rules as the “Rules Selected” for the Arbitration. See Koosed Dec., Ex. 13.


 2
        As demonstrated in the Opening Brief, the Debtor based its Arbitration Counterclaims on
 the same events as its claims in the Adversary Proceeding. See Opening Brief, ¶¶ 64–72.


                                               -3-
Case:19-01282-MER Doc#:31 Filed:12/02/19          Entered:12/02/19 20:08:41 Page13 of 70




                  The Debtor’s Opposition: The Debtor does not dispute that it signed the
                  Submission Agreement. Instead, it discounts the Submission Agreement as
                  an “AAA dispute resolution form that was not countersigned by the
                  [Arbitration Participants].” Opp., ¶ 10. But the Debtor ignores that each of
                  the Arbitration Participants filed their own Submission Agreements as
                  counterparts to the Debtor’s and Banjo’s (i.e., all Parties signed and
                  submitted the same form, just through different counterparts), and nowhere
                  acknowledges its express choice of the AAA’s Commercial Arbitration
                  Rules as the “Selected Rules” in the Arbitration. Koosed Dec., Ex. 1, and
                  Ex. C-1 thereto, p. 23.

             e.   Opening Brief, ¶ 24: When she denied the Debtor’s Emergency Arbitration
                  Motion, the Emergency Arbitrator expressly found “[a]ll parties filed
                  submission agreements with the [AAA] submitting this dispute to
                  arbitration.” See Koosed Dec., Ex. 17, ¶ 7.

                  The Debtor’s Opposition: The Debtor completely ignores the Emergency
                  Arbitrator’s finding.

             f.   Opening Brief, ¶¶ 26-28: In early September 2019, less than one month
                  before the Petition Date and after the Debtor had retained bankruptcy
                  counsel, the Debtor and Banjo confirmed to the Tribunal, through counsel,
                  that they had agreed to arbitrate their disputes with the Arbitration
                  Participants. The Tribunal then memorialized this in its Procedural Order
                  No. 2, stating that “[t]he Parties stated no challenge and no intent to
                  challenge the formation, existence, or validity of the arbitration
                  agreement.” See Koosed Dec., Ex. 21 (emphasis added).


                  The Debtor’s Opposition: The Debtor completely ignores its agreement and
                  admissions with respect to the Tribunal and Procedural Order No. 2.




                                            -4-
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page14 of 70




        6.      The Debtor’s Opposition doesn’t identify a single fact, or even an argument—

 nothing but silence—to rebut the Debtor’s repeated express agreements to arbitrate the Parties’

 disputes in the Arbitration. The undisputed evidence shows that, at every step of the way from

 May 8, 2019 until the Petition Date, the Debtor affirmatively agreed—several times in writing,

 and consistently by its actions—to arbitrate its disputes with the Arbitration Participants.

        7.      Beyond ignoring the facts—and without any actual evidence to rely upon—the

 Debtor’s most frequent tactic in its Opposition is that of the “strawman”; the Debtor spends twelve

 pages in the Opposition protesting the arbitration provisions in the LLC Agreement, while ignoring

 its many other agreements to arbitrate and its nearly six-month long participation in the

 Arbitration.

        8.      In the process, the Debtor repeatedly ignores and misstates the law. Most notably,

 the Debtor asks this Court to contradict the virtually unanimous consensus, including among the

 Circuit Courts, that non-core claims must be arbitrated because arbitrating them does not conflict

 with the Bankruptcy Code. As every one of those Courts has found, there is no discretion on this

 point. Similarly, arbitration is mandated where a claim is labeled core but also does not present

 an inherent conflict with the Bankruptcy Code. Further, in its relentless pursuit of forum-shopping

 and misguided attempt to protect Banjo, the Debtor improperly attacks Judge McNamara’s cogent

 and compelling analysis on these issues in Touchstone.

        9.      The Debtor’s evasion and strawmen can’t change its past conduct and agreements,

 and the history of the Parties’ dispute. Nor do they permit any result beyond the only one mandated

 by the FAA and controlling precedent: the Debtor must be compelled to arbitrate in accordance

 with its many agreements, the Automatic Stay must be lifted, and the Arbitration should be allowed

 to proceed swiftly, just as it was right up until the Petition Date.



                                                  -5-
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page15 of 70




                                            ARGUMENT

 I.     The Debtor Nowhere Disputes Its Multiple Agreements to Arbitrate; Its Arguments
        Linking Arbitrability to the LLC Agreement are Therefore Misplaced.

        10.     In their Opening Brief, the Arbitration Participants identified four independent

 bases showing that the Debtor had agreed to arbitrate its disputes with them:

                •       The Debtor’s written offer to arbitrate, made to CIU as part of the Debtor’s
                        Arbitration Counterclaims, which CIU subsequently accepted in writing.
                        See Opening Brief, ¶¶ 14–15.

                •       The Debtor’s written Submission Agreement, which it made pursuant to the
                        Emergency Arbitrator’s Procedural Order as a condition to having its
                        Emergency Arbitration Motion heard by the AAA. See Opening Brief, ¶¶
                        19–20, 91.

                •       The Debtor’s conduct, which consisted of nearly six months of continuous
                        participation in the Arbitration without objection, including the Debtor’s
                        direct representations to the Arbitration Tribunal, through counsel, that: (i)
                        it had agreed to arbitrate; (ii) it had no objection to arbitrating the Parties’
                        disputes; and (iii) all claims and all necessary parties had been joined in the
                        Arbitration, all of which was memorialized by the Tribunal in Procedural
                        Order No. 2. See Opening Brief, ¶¶ 87–93.

                •       Estoppel, because the Debtor’s Complaint in this Adversary Proceeding
                        seeks to enforce certain rights the Debtor claims to have under the LLC
                        Agreement, while simultaneously disavowing the obligation to arbitrate set
                        forth in Section 14.6.1 of that LLC Agreement. See Opening Brief, ¶¶ 102–
                        06.

        11.     In response, the Debtor largely ignores the second ground (its Submission

 Agreement) and completely ignores the third ground (Procedural Order No. 2 and its repeated

 conduct throughout the Arbitration). As set forth below, each of these grounds is sufficient,

 standing alone, to find that the Parties have a valid agreement to arbitrate here; taken together, that

 conclusion is not reasonably subject to dispute. See infra, ¶¶ 10–58.


                                                  -6-
Case:19-01282-MER Doc#:31 Filed:12/02/19               Entered:12/02/19 20:08:41 Page16 of 70




        12.     Instead, in the Opposition, the Debtor tries to restrict the Court’s vision to the LLC

 Agreement. Specifically, the Debtor claims that: (a) it is not a party to the LLC Agreement and

 thus cannot be forced to arbitrate pursuant to that Agreement’s arbitration clause (see Opp., ¶¶ 33-

 36); (b) Section 4.1(a) of the LLC Agreement “renders the [LLC Agreement’s] arbitration

 provision unenforceable” (see Opp., ¶¶ 37-42, 78); (c) the LLC Agreement’s arbitration clause

 does not apply to requests for injunctive relief (see Opp., ¶¶ 43-46); and (d) the LLC Agreement’s

 arbitration clause is a “narrow” one that does not encompass the Debtor’s claims in this Adversary

 Proceeding (see Opp., ¶¶ 47-50). According to the Debtor, the Bankruptcy Court must decide

 issues of arbitrability and its claims in the Adversary Proceeding aren’t subject to arbitration,

 notwithstanding the Supreme Court’s recent decision in Henry Schein, Inc. v. Archer and White

 Sales, Inc., 139 S.Ct. 524 (2019). See Opp., ¶¶ 51-58.

        13.     Each of the Debtor’s arguments is wrong on the facts, the law, or both. Further, the

 Debtor’s arguments are red herrings given the undisputed facts concerning the Debtor’s many

 express agreements to arbitrate and its conduct in the Arbitration.

        A.      The Debtor’s Submission Agreement Alone Reflects a Valid and Binding
                Agreement to Arbitrate the Parties’ Disputes.

        14.     Initially, the Debtor does not dispute that it signed and filed the Submission

 Agreement in the Arbitration. See Opp., ¶ 10; see also Koosed Dec., Ex. 13. This is what that

 Submission Agreement says, with highlights in yellow for emphasis:




                                                 -7-
Case:19-01282-MER Doc#:31 Filed:12/02/19   Entered:12/02/19 20:08:41 Page17 of 70




                                     -8-
Case:19-01282-MER Doc#:31 Filed:12/02/19               Entered:12/02/19 20:08:41 Page18 of 70




        15.     As its text makes clear, the Submission Agreement is just that: an agreement by

 “[t]he named parties”—the Debtor and Banjo—to “submit the following dispute for resolution.”

 See Koosed Dec., Ex. 13. In the Submission Agreement, the Debtor describes the “Nature of

 Dispute” very broadly as follows: “Breach of contract. Breach of fiduciary duty. Breach of LLC

 Agreement, among others.” Id. (emphasis added). The Submission Agreement further reflects

 that the “Procedure Selected” by the Debtor and Banjo was “binding arbitration” and that the

 “Rules Selected” by them were the AAA’s “Commercial Arbitration Rules.” See id.

        16.     The Emergency Arbitrator’s Order on this point is crystal-clear: the first thing she

 required “[a]ll [P]arties” to do in connection with the Debtor’s Emergency Motion was to “file a

 submission agreement submitting all claims and disputes to arbitration.” See id. at Ex. 12, p. 1.

        17.     The Debtor, through its counsel, timely complied with that Order, and thereby

 agreed to “submit[] all claims and disputes to arbitration.”3 Indeed, the order denying the Debtor’s

 Emergency Arbitration Motion states in pertinent part:

                [O]n June 24, 2019, all parties filed submission agreements with
                the [AAA] submitting this dispute to arbitration.

 See Koosed Dec., Ex. 17, ¶ 7 (emphasis added).



 3
        The Debtor is bound by the conduct of its Arbitration counsel (Mr. Howard, the Debtor’s
 same special counsel as in this Adversary Proceeding) as a matter of law:

                Those who act through agents are customarily bound by their
                agents’ mistakes. It is no different when the agent is an attorney.
                When an attorney drafting a contract omits an important
                clause, the client who signs the contract is bound. When a trial
                attorney is poorly prepared to cross-examine an expert witness, the
                client suffers the consequences. (It should be noted, however, that
                the mistreated client is not totally without a remedy. There may be
                a meritorious malpractice claim against the attorney.)

 Gripe v. City of Enid, Okla., 312 F.3d 1184, 1189 (10th Cir. 2002) (emphasis added).


                                                -9-
Case:19-01282-MER Doc#:31 Filed:12/02/19                Entered:12/02/19 20:08:41 Page19 of 70




        18.     The Debtor never objected to the Emergency Arbitrator’s findings confirming its

 agreement to arbitrate. Rather, the Debtor proceeded full-speed ahead in the Arbitration, until it

 filed its bankruptcy petition and this Adversary Proceeding.

        19.     Without any countervailing evidence, the Debtor attempts to downplay its

 Submission Agreement as a “form that was not countersigned by the [Arbitration Participants].”

 Opp., ¶ 10. This argument fails on both the facts and the law.

        20.     On the facts, the Arbitration Participants did not “countersign[]” the Debtor’s

 Submission Agreement because each of the Arbitration Participants signed and filed their own

 counterpart Submission Agreements with the AAA. See Koosed Dec., Ex. 24. The Debtor knows

 this because: (a) its counsel was copied on the email in which the Arbitration Participants filed

 their Submission Agreements; and (b) those Agreements were included as part of the Arbitration

 Participants’ current motions. See id. The Debtor apparently hopes that, by ignoring that the

 Submission Agreements were signed via counterparts, the Court will too.4

        21.     On the law, courts nationwide have repeatedly held that “form” submission

 agreements like the Debtor’s Submission Agreement are valid and binding, and require a party to

 arbitrate. See, e.g., Waveland Capital Partners, LLC v. Tommerup, 840 F. Supp. 2d 1243, 1246

 & n.1 (D. Mont. 2012) (finding form FINRA Submission Agreement, which parties must sign at

 the outset of a FINRA arbitration, was a binding arbitration agreement); Mayo v. Dean Witter

 Reynolds, Inc., 258 F. Supp. 2d 1097, 1105 (N.D. Cal. 2003) (“An executed [NYSE Uniform

 Submission Agreement] is a valid, binding agreement.”); Harvey v. Darden Rest., Inc., No.



 4
        It’s poor form, to say the least, to try to pull the wool over the eyes of the Court. See
 generally Broadfoot v. United Furniture Indus., Inc. (In re Nationwide Warehouse & Storage,
 LLC), Bankruptcy No. 01–86600, 2005 WL 6487199, at *14 (Bankr. N.D. Ga. July 14, 2005)
 (“The game of ‘hiding the ball’ or ‘catch me if you can’ cannot be played with the courts.”).


                                               - 10 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page20 of 70




 1:14CV258, 2015 WL 1474946, at *2–3 (M.D.N.C. Mar. 31, 2015) (finding that signing a Dispute

 Resolution Process acknowledgement form was valid evidence of agreement to arbitrate);

 Traderight Sec., Inc. v. Kirschman, No. 10 C 2042, 2011 WL 614090, at *3 (N.D. Ill. Feb. 15,

 2011) (compelling party to participate in a FINRA arbitration because it “explicitly agreed to

 arbitrate those claims by executing the [FINRA Uniform Submission Agreements]”).

           22.   The Debtor’s June 24, 2019 Submission Agreement, in and of itself, is a valid and

 binding agreement to arbitrate the Parties’ disputes. For this reason alone, the Debtor’s Opposition

 fails.5

           B.    The Tribunal’s Procedural Order No. 2 Expressly Memorialized the Debtor’s
                 Agreement to Arbitrate All Disputes.

           23.   Lost in the sound and fury of the Debtor’s Opposition is its silence about the

 Arbitration Tribunal’s Procedural Order No. 2, dated September 9, 2019—entered three weeks

 before the Debtor’s Chapter 11 filing on September 30. That Order memorialized in old-fashioned


 5
         The Debtor’s contention—that, “at the time [it] agreed to arbitrate pursuant to the AAA
 rules it necessarily only agreed to arbitrate the issues it then believed existed,” Opp. at ¶ 34—
 misses the mark. When it signed its Submission Agreement on June 24, 2019, the Debtor had
 ceased receiving shipments from CIU and was therefore aware of all of the following actual or
 potential claims it now asserts in this Adversary Proceeding, among others: (a) all of its Pre-
 Petition State Law Claims asserting various torts and breaches of contract, many of which
 themselves formed the underlying legal and factual bases for the Debtor’s Emergency Arbitration
 Motion that led the Debtor to sign the Submission Agreement; (b) whether Banjo was
 “fraudulently induced” in the Spring of 2019 into making the Transfers and incurring the
 Obligation that form the basis for the Debtor’s current constructive fraudulent transfer claims; and
 (c) whether Arbitration Participants Frictionless, LLC and CIU had a right to use the Debtor’s
 intellectual property under the LLC Agreement.

        At the time it signed the Submission Agreement, then, the Debtor knew (or should have
 known) that the Parties’ Arbitration was intended to resolve all of these issues. The Debtor’s
 subsequent change of heart on its preferred venue for resolving the Parties’ disputes cannot alter
 or revoke its binding agreement to resolve those disputes in the Arbitration.

        Further, the Debtor again agreed to arbitrate all disputes with the Arbitration Participants
 in September 2019, after it had already retained bankruptcy counsel. See infra, ¶¶ 23‒25.


                                                - 11 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page21 of 70




 hard copy the Debtor’s explicit agreements to arbitrate and its representations to the Tribunal that

 all of its claims, and all necessary parties to those claims, were joined in the Arbitration. See

 Koosed Dec., Ex. 21.

        24.     The key provisions of Procedural Order No. 2 were as follows:

                The Tribunal hereby confirms the agreements of the Parties at the preliminary
                hearing and/or orders as follows:

                1.      Hearing:

                        The Parties agreed that the final hearing . . . in this
                        Arbitration . . . should be scheduled for July 13-17, 2020 . . . .

                2.      Arbitration Agreement:

                        The applicable arbitration agreement in this matter is § 14.6 of the [LLC]
                        Agreement.

                3.      Applicable Law:

                        The laws of the State of Colorado . . . apply in this matter. With respect to
                        procedural matters, the Federal Arbitration Act, Colorado Revised
                        Uniform Arbitration Act, and AAA Rules apply . . . .

                4.      Parties/Changes of Claims/Related Proceedings:

                        The Parties confirmed that all necessary parties are already named herein
                        and that they do not intend to seek leave to join additional necessary
                        parties in these proceedings . . . .

                5.      Jurisdiction/Arbitrability:

                        The Parties stated no challenge and no intent to challenge the formation,
                        existence, or validity of the arbitration agreement, the jurisdiction of the
                        Tribunal, or the arbitrability of any claim, defense, or counterclaim . . . .

 Id. at pp. 1-3 (bold emphasis in original; emphasis that is both italicized and underlined added).

        25.     Suffice it to say, the Debtor never made a peep—not in the Arbitration, and not in

 its Opposition—that Procedural Order No. 2 was anything other than an accurate memorialization

 of its agreement to arbitrate.


                                                 - 12 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page22 of 70




        C.      The Debtor’s Conduct Throughout the Arbitration Manifested its Valid and
                Binding Agreement to Arbitrate the Parties’ Disputes.

        26.     In their Opening Brief, the Arbitration Participants established that, in addition to

 the Debtor’s express written agreement to arbitrate its disputes with them, the Debtor further

 assumed the obligation to arbitrate through its conduct in the Arbitration. See Opening Brief, ¶¶

 96-101 (citing cases). Specifically, the Arbitration Participants noted that, for nearly six months,

 the Debtor participated in every step of the Arbitration without once objecting to resolving the

 Parties’ disputes in that Arbitration. See Opening Brief, ¶ 99.

        27.     To avoid these facts, the Debtor dissembles, claiming it “agreed to only one thing

 – to have the [Arbitration Demand] heard under the AAA Rules.” Opp., ¶ 29. But the Debtor

 ignores the other relief it affirmatively sought in the Arbitration, including:

        •       The Debtor’s Counterclaims against Z.L. Investment;

        •       The Debtor’s Third-Party Claims against Mr. Li and CIU, thereby adding, through
                the Debtor’s conduct, two new parties to the Arbitration;

        •       The Debtor’s filing of the Emergency Arbitration Motion, by which it expressly
                invoked the AAA’s Commercial Rules and the “grounds for injunctive relief” under
                Section 14.6 of the LLC Agreement to seek affirmative injunctive relief from CIU
                in the Arbitration;

        •       The Debtor’s appointment of its own chosen arbitrator to the Tribunal;

        •       The Debtor’s agreement, with the Arbitration Participants, on a procedural schedule
                for the Arbitration, which included a number of specific items requested by the
                Debtor. See Koosed Dec., Ex. 22 (letter to the Tribunal noting that the Arbitration
                Participants only anticipate taking up to four depositions, but agreeing to allow the
                Debtor and Banjo to take up to eight depositions at their counsel’s request).6




 6
        For this reason alone, the Debtor’s repeated contention that discovery in the Arbitration is
 “limited” misses the mark. See infra, ¶¶ 110‒14.


                                                 - 13 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page23 of 70




        28.     Contrary to the Debtor’s current claims, its participation in the Arbitration was far

 from a mere defensive exercise. It actively asserted claims against the Arbitration Participants,

 sought injunctive relief from the AAA through the Emergency Arbitration Motion, and requested

 concessions on discovery and trial procedure that the Arbitration Participants granted. This

 conduct, too, standing alone, is sufficient to find that the Debtor agreed to arbitrate the Parties’

 disputes as a matter of law. See Opening Brief, ¶ 100 (collecting cases); see also In re Arbitration

 between Halcot Navigation Ltd. P’ship & Stolt-Nielsen Transp. Grp., 491 F. Supp. 2d 413, 417–

 19 (S.D.N.Y. 2007) (respondent waived right to object to arbitrate where it had voluntarily

 participated in arbitration, without specifically objecting to arbitrability); Watkins v. Duke Med.

 Ctr., No. 1:13-CV-1007, 2014 WL 4442936, at *4 (M.D.N.C. Sept. 9, 2014), aff’d, 592 F. App’x

 226 (4th Cir. 2015) (plaintiff’s voluntary submission of an arbitration demand through a hospital’s

 dispute resolution process, as well as to the AAA, created a binding agreement to arbitrate).

        D.      The Debtor’s Argument that It is Not a Party to the LLC Agreement is an Irrelevant
                Distraction, and Its Other Arguments Based on the LLC Agreement Are Wrong.

        29.     Because it cannot meaningfully dispute either the facts or the law surrounding its

 Submission Agreement, its agreement manifested in Procedural Order No. 2, and its continuous

 participation in the Arbitration for nearly six months, the Debtor takes the time-honored approach

 of simply ignoring the facts and law in favor of a strawman argument. Specifically, the Debtor

 attempts to distract the Court by repeatedly emphasizing that it “is not a party to” the LLC

 Agreement for Frictionless, LLC; thus, the Debtor contends, “there is no arbitration ‘agreement’

 for the Court to analyze.” See Opp., ¶¶ 9, 13, 14, 23, 27–30. This argument is another red herring

 because it ignores the Debtor’s multiple, other agreements to arbitrate, any of which is

 independently sufficient to prove the Debtor’s agreement to arbitrate the Parties’ disputes. And,

 as detailed below, the Debtor’s repeated refrain that it “is not a party to” the LLC Agreement

                                                - 14 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page24 of 70




 misses the point; i.e., since its claims rely on the LLC Agreement, the Debtor is bound by its

 arbitration clause.

                1.         The Debtor Is Not a Party to the LLC Agreement, But It Agreed to
                           Arbitrate Pursuant to the LLC Agreement’s Arbitration Clause

          30.   Initially, the Debtor’s argument that it is not a party to the LLC Agreement is a

 sleight of hand. To be sure, the Debtor is right that it did not sign and was not a party to the LLC

 Agreement itself. But, again, the Debtor is not being completely candid about what it agreed to,

 as it wrote during the Arbitration:

                [The Debtor], although mentioned in the [LLC] Agreement, is not a
                party to the same. [The Debtor] will agree to have this heard under
                by [sic] the AAA pursuant to this [LLC] Agreement if counterclaim
                defendant Changzhou Inter Universal, Machine & Equipment Co.,
                Ltd. (“CIU”) also agrees to have the claims against it heard under
                this [LLC] Agreement. Should CIU refuse to appear in this forum
                than [sic] [the Debtor] will refuse the same.

 See Koosed Dec., Ex. 3, ¶ 17.

          31.   The Debtor’s own words speak for themselves: the Debtor confirmed that it is not

 a party to the LLC Agreement, but it nevertheless offered to arbitrate the Parties’ disputes

 “pursuant to” the LLC Agreement’s arbitration provisions, if Arbitration Participant CIU would

 do so as well. See id. CIU then accepted in writing the Debtor’s proposal to arbitrate “pursuant

 to” the LLC Agreement’s arbitration provisions. Koosed Dec., Ex. 7. As shown above, the Debtor

 later confirmed its agreement to arbitrate its disputes with the Arbitration Participants in its

 Submission Agreement and as memorialized in the Tribunal’s Procedural Order No. 2. Supra, ¶¶

 14‒25.

          32.   In short, the Debtor’s repeated refrain that it is “not a party” to the LLC Agreement

 is irrelevant because the Debtor expressly agreed to arbitrate “pursuant to” the LLC Agreement’s

 arbitration provisions.

                                                 - 15 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page25 of 70




                2.      The Debtor Misstates the Actual Text of the LLC Agreement’s Broad
                        Arbitration Provisions and Improperly Requests this Court to Decide
                        Arbitrability, a Task Binding Precedent Reserves to the Tribunal.

        33.     The Debtor’s specious arguments don’t end with its claim that it is not a party to

 the LLC Agreement; rather, they extend to the text and scope of the arbitration agreement set forth

 in Section 14.6 of the LLC Agreement. Specifically, the Debtor claims, in conclusory fashion,

 that: (a) “Section 14.6.1 [of the LLC Agreement] is a ‘narrow’ arbitration provision not entitled

 to deference”; and (b) “the liberal policy favoring arbitration under the FAA does not apply when

 considering narrow arbitration clauses.” Opp., ¶ 47. The Debtor is wrong on both the facts and

 the law.

        34.     First, on the facts, the Debtor fails to quote the full text of Section 14.6.1 of the

 LLC Agreement. Instead, the Debtor tells the Court that Section 14.6.1 “does not provide for the

 arbitration of all disputes between the parties,” but rather limits the disputes to be arbitrated “by

 defining controversies” as encompassing only certain discrete items identified in subsections (a)

 and (b) of Section 14.6.1. Opp., ¶ 48.

        35.     The problem for the Debtor is this is not what Section 14.6.1 of the LLC Agreement

 says. The full text of Section 14.6.1 provides as follows:

                14.6.1. Arbitration. Each Member [Banjo and Z.L. Investment] and
                [Mr.] Li, on his, her, or its own behalf and on behalf of the Company,
                hereby agrees to submit all controversies, claims and matters of
                difference arising under or relating to this Agreement or the
                Company, which cannot be resolved between the Members and Li,
                to arbitration in accordance with the provisions and procedures set
                forth herein, except for a suit for injunctive relief, which may be
                brought in any court in the State of Colorado, United States,
                pursuant to Section 14.6.2. Without limiting the generality of the
                foregoing, the following shall be considered controversies for
                this purpose: (a) all questions relating to the interpretation or
                breach of this [LLC] Agreement, (b) all questions relating to any
                representations, negotiations and other proceedings leading to the
                execution of this Agreement, the formation of the Company, or the

                                                - 16 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                   Entered:12/02/19 20:08:41 Page26 of 70




                 issuance of Membership Interests, and (c) all questions as to whether
                 the right to arbitrate any such question exists. Notwithstanding the
                 foregoing, each Member, Li, and the Manager shall have the right
                 to seek and obtain such temporary or preliminary injunctive relief
                 from a court of competent jurisdiction to which it may be entitled
                 pending a final determination by arbitration of the dispute to which
                 such relief relates.

 Koosed Dec., Ex. 1, and Ex. C-1 thereto, pp. 22-23 (emphasis added).

         36.     Contrary to the Debtor’s partial quote, this provision plainly provides for the

 arbitration of “all controversies, claims and matters of difference” between the parties, whether

 “arising under or relating to this [LLC] Agreement or the Company [Arbitration Participant

 Frictionless, LLC].” Id. (emphasis added). Indeed, the only way that the Debtor can claim the

 provision limits the “controversies” to be arbitrated to those identified in sub-parts (a) and (b)

 above is by omitting from its Opposition the introductory clause to those sub-parts, which states,

 “Without limiting the generality of the foregoing.”

         37.     Second, on the law, the Debtor is simply wrong that Section 14.6.1’s arbitration

 clause is a “narrow” one. Opp., ¶ 47. The Tenth Circuit has repeatedly held that arbitration

 provisions like Section 14.6.1, which refer all disputes “arising out of or relating to” an agreement

 or transaction to arbitration are “broad” arbitration clauses entitled to a presumption of arbitrability

 under the FAA. See, e.g., P&P Indus., Inc. v. Sutter Corp., 179 F.3d 861, 871 (10th Cir. 1999)

 (“The parties’ arbitration clause provides that ‘[a]ny controversy, claim, or breach arising out of

 or relating to this Agreement’ shall be arbitrable. The Supreme Court has noted that such an

 arbitration clause, not limited to questions of contractual interpretation, is a ‘broad’ one.”) (citing

 Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 398 (1967)) (emphasis in original);

 Newmont U.S.A. Ltd. v. Ins. Co. of N. Am., 615 F.3d 1268, 1274-75 (10th Cir. 2010) (“Looking to

 the plain language of the arbitration provision . . ., including its use of the phrase ‘arising out of,’

 we have little trouble determining that it is a broad provision.”); Let’s Go Aero, Inc. v. Cequent

                                                  - 17 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                Entered:12/02/19 20:08:41 Page27 of 70




 Performance Prods., Inc., 78 F. Supp. 3d, 1363, 1375 (D. Colo. 2015) (holding “the arbitration

 clause is broad” because it refers any claim that “aris[es] from or relat[es] to the [Settlement]

 Agreement” to arbitration).

        38.     Third, and also on the law, the Debtor’s argument—that “the liberal policy favoring

 arbitration under the FAA does not apply when considering narrow arbitration clauses”—simply

 misstates the law. See Opp., ¶¶ 26, 47. The Debtor relies on Chelsea Family Pharmacy, PLLC v.

 Medco Health Sols., 567 F.3d 1191 (10th Cir. 2009), for this proposition. See id. But the Tenth

 Circuit actually reached the opposite conclusion in that case: “But even narrow arbitration

 clauses must be interpreted under the ‘liberal federal policy favoring arbitration

 agreements.’” Chelsea Family, 567 F.3d at 1197 (emphasis added).

        39.     Because they ignore Section 14.6.1’s plain language, as well as controlling Tenth

 Circuit law, the Debtor’s efforts to “narrow” the broad arbitration agreement in Section 14.6.1 of

 the LLC Agreement must be rejected. Further, any disputes over the scope of Section 14.6.1’s

 arbitration agreement are reserved to the Tribunal, consistent with the Supreme Court’s recent

 decision in Henry Schein. See Opening Brief, ¶¶ 107–13.

                3.      The Debtor’s Reliance on the Injunctive Relief Provisions in Section
                        14.6.1 of the LLC Agreement is Another Irrelevant Distraction.

        40.     The Debtor argues that Section 14.6.1 “excepts claims for injunctive relief from

 arbitration.” Opp., ¶¶ 15, 32. Thus, the Debtor contends, four of its Purported Bankruptcy Claims

 that allegedly seek injunctive relief—Claims 1 and 2, seeking turnover of estate property and a

 related injunction, and Claims 3 and 4 seeking to enjoin the Arbitration and extend the Automatic

 Stay to Banjo—cannot be arbitrated. See Opp., ¶¶ 32, 43-46. Again, the Debtor’s argument fails

 and is just another red herring.




                                               - 18 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page28 of 70




        41.     Initially, the Debtor effectively concedes that the bulk of its claims—ten out of the

 fourteen claims alleged in its Complaint—seek money damages, nothing more. Those claims are

 therefore arbitrable regardless of the scope of Section 14.6.1’s provisions for injunctive relief.

        42.     Further, and as noted in the Opening Brief, Claims 3 and 4 in the Adversary

 Proceeding will be moot once this Court resolves the Parties’ pending motions. See Opening Brief,

 ¶¶ 70, 131(a) n.9.7 Thus, the Debtor’s argument that its claims for injunctive relief give it a “get

 out of jail free” card from the Arbitration is another red herring, because that argument only

 remotely relates to, at best, the Debtor’s turnover and injunctive claims related to intellectual

 property, in Claims 1 and 2. Even as to those two, however, the Debtor’s argument fails.

        43.     First, although the Debtor’s turnover claims are arbitrable consistent with

 applicable precedent (see infra, ¶¶ 73(a), 75‒83), the Arbitration Participants’ right to use the

 Debtor’s intellectual property (the subject of Claims 1 and 2) is itself a subject of the Parties’

 underlying dispute: that use right is specifically set forth in Article 9 of the LLC Agreement, the

 interpretation of which is necessary to resolve Claims 1 and 2. See Opening Brief, ¶ 69. Claim 1


 7
           The Arbitration Participants never disputed that the Automatic Stay applies to their claims
 against the Debtor. Indeed, as the email correspondence that the Debtor attached as Exhibit A to
 its Opposition shows, the Arbitration Participants’ counsel advised the AAA—in August 2019,
 more than a month before the Petition Date—that any bankruptcy filing by the Debtor would mean
 that this Court would have to decide whether to lift the Stay and allow the Arbitration to proceed.
 See Opp., Ex. A. This simple acknowledgment of the reality of the initial application of the
 Automatic Stay is a far cry from the Debtor’s claim that the Arbitration Participants “conceded”
 that, if the Debtor filed for bankruptcy, the entirety of the Parties’ dispute in the Arbitration would
 be transferred to this Court for final resolution. See Opp., ¶ 34. Nothing in the cited email suggests,
 let alone actually says, what the Debtor claims.

         Simply put, asserting a claim for injunctive relief to re-state what Section 362(a)
 automatically provides does not, and cannot, overcome an arbitration agreement. Otherwise, a
 debtor would always be able to defeat an arbitration agreement through the artifice of asserting a
 claim for declaratory and injunctive relief that the Automatic Stay applies. That isn’t the law, as
 the abundance of cases compelling arbitration in the wake of a debtor’s bankruptcy filing make
 clear. See generally Opening Brief, ¶¶ 78-141.


                                                 - 19 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page29 of 70




 of the Complaint does not appear to request injunctive relief; in any event, the Arbitration

 Participants note they are not currently engaged in “the importation, sale, distribution to retailers

 and/or licensing of infringing products in the U.S.” that the Debtor apparently seeks to enjoin in

 Claim 2. See Complaint, ¶ 113. The Arbitration Participants are willing to stipulate to an

 appropriate injunction Order to that effect, subject and without prejudice to any rights or defenses

 they may have in the Arbitration and, if not dismissed, in this Adversary Proceeding. Assuming

 such a stipulation is reached, the Debtor’s claims for injunctive relief in Claim 2—and perhaps its

 related turnover relief sought in Claim 1 of its Complaint—would be moot.

        44.     Second, in the event the Debtor is not willing to so stipulate, the Debtor ignores that

 by signing the Submission Agreement and choosing the AAA’s Commercial Arbitration Rules as

 the “Rules Selected” for the Arbitration, the Debtor entered into an independently enforceable

 arbitration agreement. Supra, ¶¶ 14‒22. And, lest there be any doubt, injunctive relief is available

 in the Arbitration, as the Debtor itself confirmed by seeking an injunction there. See, e.g., Stone

 v. Theatrical Inv. Corp., 64 F. Supp. 3d 527, 541 (S.D.N.Y. 2014) (“It is well established that, for

 example, arbitrators may award injunctive relief.”); see also Timegate Studios, Inc. v. Southpeak

 Interactive LLC, 713 F.3d 797 (5th Cir. 2013) (affirming confirmation of an arbitral award that

 included injunctive relief).8



 8
         Thus, the Debtor’s supposed interpretation of Section 14.6.1—that its inclusion of a request
 for injunctive relief means that all of its claims are not arbitrable—is belied by its own conduct.
 Despite its contention that injunctive relief is available only in court, the Debtor chose to seek
 temporary injunctive relief in the Arbitration by filing its Emergency Arbitration Motion. Indeed,
 the Debtor even cited Section 14.6.1’s provisions on injunctive relief in filing that Arbitration
 Motion. See Koosed Dec., Ex. 1, and Ex. C-1 thereto, p. 23; see also Koosed Dec., Ex. 9, pp. 18-
 19 (header entitled “Grounds for Injunctive Relief Under the Arbitration Agreement”).
 Considering its past conduct to seek an injunction in the Arbitration, it is to say the least curious
 that the Debtor now claims that injunctive relief is “except[ed]” from the Parties’ arbitration
 agreement. See Opp., ¶ 32.


                                                - 20 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page30 of 70




        45.     Third, Claims 1 and 2 are not really turnover claims at all. Rather, they are

 declaratory judgment/breach of contract claims asserting that Arbitration Participants CIU and

 Frictionless, LLC do not have the right, under the LLC Agreement, to use the Debtor’s intellectual

 property. See, e.g., Connolly v. City of Houston (In re Western Integrated Networks, LLC), 329

 B.R. 334, 342 (Bankr. D. Colo. 2005) (Romero, J.) (disputed contract claims are not appropriate

 for turnover proceedings); Mazel v. Lovelace Health Sys., Inc. (In re Infinity Home Health Care,

 LLC), Case No. 16-10062-j7, 2018 WL 5310659, * 2 (Bankr. D.N.M. Oct. 25, 2018) (“It is not

 appropriate to bring a turnover action on an unliquidated claim for breach of contract.”); In re

 Cardali, No. 10-11185 SHL, 2010 WL 4791801, at *11 (Bankr. S.D.N.Y. Nov. 18, 2010)

 (“Debtor's reliance on section 542 is facially problematic because that section provides only for

 the turnover of undisputed debts, and the alleged debt here is clearly disputed . . . Despite its

 bankruptcy gloss, count 6 [for turnover of property] appears to be nothing more than an attempt to

 recover some or all of the same disputed money sought in counts 1 through 5 [claims for fraudulent

 conveyance and disallowance of claim].”); In re Tomberlin, No. 16-10168-DHW, 2017 WL

 410337, at *3 (Bankr. M.D. Ala. Jan. 30, 2017) (“Turnover proceedings are not to be used to

 liquidate disputed contract claims.”).

        46.     Fourth, the final sentence of Section 14.6.1 of the LLC Agreement limits the

 injunctive relief that “may be sought” in court to “temporary or preliminary injunctive relief . . .

 pending a final determination by arbitration of the dispute to which such relief relates.” See

 Koosed Dec., Ex. 1, and Ex. C-1 thereto, p. 23. In other words, the kinds of permanent injunctions

 sought by the Debtor’s turnover claims here are not excepted from arbitration under Section 14.6.1

 and can only be sought and issued in the Arbitration.




                                                - 21 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page31 of 70




        47.      Fifth, and finally, this Court cannot decide whether the Debtor’s claims for

 injunctive relief are excepted from the Arbitration without first deciding whether the Parties’

 various arbitration agreements delegated questions of arbitrability to the Tribunal. See Opening

 Brief, ¶¶ 107–13. The Parties clearly did by repeatedly affirming that the Arbitration would be

 governed by the AAA’s Commercial Arbitration Rules. See Koosed Dec., Ex. 13 (Submission

 Agreement); id. at Ex. 1, and Ex. C-1 thereto, p. 23 (Section 14.6.3 of the LLC Agreement); id. at

 Ex. 21, p. 1–3 (Procedural Order No. 2, confirming same).

        48.      It is settled law in this Circuit that “incorporation of the AAA Rules provides clear

 and unmistakable evidence that the parties intended to delegate matters of arbitrability to the

 arbitrator.” See Opening Brief, ¶ 111 (citing cases). Indeed, “[v]irtually every circuit to have

 considered the issue” has now so held. Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir.

 2015); see also Awuah v. Coverall N. Am., Inc., 554 F.3d 7, 11 (1st Cir. 2009) (same); Contec

 Corp. v. Remote Sol., 398 F.3d 205, 208 (2d Cir. 2005) (same).

        49.      The Debtor simply ignores that the Submission Agreement and LLC Agreement

 both expressly incorporate the AAA’s Commercial Arbitration Rules, and that the Debtor’s

 Arbitration counsel agreed that those Rules governed the Arbitration, as reflected in the Tribunal’s

 Orders. While the Debtor may close its eyes to the facts and law establishing that the Parties’

 selection of the AAA’s Rules “clearly and unmistakably” delegates any issues of arbitrability—

 including whether claims for injunctive relief must be arbitrated—to the Tribunal, this Court

 cannot do so.




                                                 - 22 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page32 of 70




                4.      The Debtor’s Reliance on the Enforceability Representation and Warranty
                        in Section 4.1(a) of the LLC Agreement as a Supposed “Bankruptcy Out”
                        for Arbitration Makes No Sense.

        50.     The Debtor next concocts an argument out of thin air, claiming the parties to the

 LLC Agreement agreed, in Section 4.1(a), to “abrogat[e] the enforceability of the [] arbitration

 provision . . . once a bankruptcy case is filed.” See Opp., ¶¶ 37-42. This argument has no merit.

        51.     First, as already demonstrated, the Debtor agreed to arbitrate several times

 irrespective of the LLC Agreement. Supra, ¶¶ 14‒32.

        52.     Second, Section 4.1(a) does not mean what the Debtor claims. Section 4.1(a)

 simply acknowledges that the Bankruptcy Code in limited circumstances expressly overrides

 contractual terms. For example, ipso facto clauses are unenforceable in bankruptcy. See In re

 Lehman Bros., Holdings, Inc., 452 B.R. 31, 38–39 (Bankr. S.D.N.Y. 2011) (noting that “clauses

 that [seek] to modify the relationships of contracting parties due to the filing of a bankruptcy

 petition, — so-called ipso facto clauses . . . are now unenforceable in bankruptcy”). The language

 that the Debtor points to (quoted in full at Opposition, ¶ 37) is merely a standard, general, recital

 of a time-honored exception set forth in a closing opinion on enforceability of an agreement,

 providing relief to the opining attorney based on the vicissitudes of a bankruptcy case. See Legal

 Opinion Accord, American Bar Association, Section of Business Law, § 12 (1991) (reprinted at

 47 The Business Lawyer, No. 1 (Nov. 1991)). Indeed, the provision isn’t linked to arbitration, or

 anything else in the LLC Agreement that would (according to the Debtor) be invalidated in

 bankruptcy, as evidenced by its appearance in the “General Representations and Warranties”

 section of the LLC Agreement. Further, as courts uniformly agree, the Bankruptcy Code does not

 even mention the FAA, so Section 4.1(a) can’t be read to preclude all arbitration in the event of a

 bankruptcy filing.



                                                - 23 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                Entered:12/02/19 20:08:41 Page33 of 70




        53.     Third, this provision is a representation and warranty that merely “define[s] what

 information the [parties] relied upon in deciding to execute the [LLC] Agreement.” Abry Partners

 V, L.P., v. F & W Acquisition LLC, 891 A.2d 1032, 1041 (Del. Ch. 2006). It does not certify that

 a bankruptcy will never occur or state what Z.L. Investment, Banjo, and Mr. Li agree will happen

 to the LLC Agreement in case of bankruptcy. It merely states the LLC Agreement “may be limited

 by” bankruptcy. This statement of present fact that Z.L. Investment, Banjo, and Mr. Li made to

 each other in 2013 cannot be read to effectively rescind the LLC Agreement six years later.

        54.     Fourth, the Debtor’s argument—that the LLC Agreement gives it a blanket

 “bankruptcy out” from arbitration—conflicts with its repeated statement that it is “not a party to”

 the LLC Agreement. The Debtor is indeed right that it is a non-party to the LLC Agreement, as

 noted above (see supra, ¶¶ 29‒32). But the bankruptcy of such a non-party cannot render

 unenforceable a contract between other parties who did not file for bankruptcy.

                5.     The Debtor’s Claim that Estoppel Does Not Bind It to Arbitrate Under
                       Section 14.6.1 of the LLC Agreement is Contradicted by the Debtor’s Own
                       Complaint and Opposition.

        55.     In their Opening Brief, the Arbitration Participants proved that the Debtor is

 estopped from denying that it is bound to the arbitration agreement in Section 14.6.1 of the LLC

 Agreement. That is because the Debtor’s claims in this Adversary Proceeding depend on the LLC

 Agreement—specifically, the Debtor’s foundational claim that the Alleged Operating Plan was

 part of the LLC Agreement. See Opening Brief, ¶¶ 102-106.

        56.     In its Opposition, the Debtor claims that the Arbitration should give way to the

 Adversary Proceeding because the latter does not “relat[e] to the terms of the [LLC Agreement],

 its breach, or its enforcement.” Opp., ¶¶ 11, 13, 15, 31, 49. This is demonstrably untrue, as even

 a cursory review of the Debtor’s Complaint makes clear:


                                               - 24 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page34 of 70




   Debtor’s Claim in Its Opposition         Debtor’s Contradictory Statements in its Complaint

  “[T]here is not a single claim for
  relief in the Adversary Proceeding         • “Schedule B to the [LLC] Agreement, repeatedly
  relating to the terms of the [LLC      referenced in the same, provides a detailed description of
  Agreement], its breach, or its         how the joint venture [between the Arbitration
  enforcement.” Opp., ¶ 31               Participants, Banjo, and purportedly the Debtor]
  (emphasis in original); see also id.   operated.” Complaint, p. 1.
  at ¶¶ 11, 13, 49 (substantially the
  same assertion).                         • The LLC Agreement is Exhibit 1 to the Debtor’s
                                         Complaint. See Complaint, Ex. 1.

                                             • “This multi-tiered operating concept, with
                                         [Arbitration Participant] CIU in the center protected by
                                         two other companies [the Debtor and Arbitration
                                         Participant Frictionless LLC], was detailed and made
                                         explicit in the [LLC Agreement] that the parties executed
                                         on April 11, 2013.” Complaint, ¶ 39.

                                             • “Pursuant to the [LLC Agreement,], Schedule B,
                                         CIU manufactures products in response to purchase orders
                                         issued by [the Debtor] through the pass-through company
                                         Frictionless, LLC.” Complaint, ¶ 55; see also id. at ¶¶ 47-
                                         54, 56-59 (providing paragraph-by-paragraph summary
                                         and quotation of key provisions of the LLC Agreement).

                                            • “Schedule B of The [LLC Agreement] Explicitly
                                         Identifies [the Debtor]’s Role in the Expanded Joint
                                         Venture.” Complaint, p. 18 (Debtor’s section header)
                                         (emphasis in original).

                                              • “[The Debtor] and CIU Conduct Business in
                                         Accordance with Schedule B of the [LLC Agreement].”
                                         Id., p. 19 (Debtor’s section header) (emphasis in original).

                                            • “Per the terms of the [LLC Agreement] and
                                         Section 2.5 of the [LLC Agreement]’s Schedule B, CIU
                                         continued conducting business directly with [Debtor] on a
                                         nearly daily basis.” Complaint, ¶ 64.

                                            • “Pursuant to the [LLC Agreement], [the Debtor]
                                         absorbed all risks associated with the joint venture.”
                                         Complaint, ¶ 67.




                                                 - 25 -
Case:19-01282-MER Doc#:31 Filed:12/02/19               Entered:12/02/19 20:08:41 Page35 of 70




                                          • “Defendants Act in Repeated Breach of the [LLC
                                      Agreement], Intentionally Defraud [the Debtor] and
                                      Halt Product Delivery to [the Debtor], Causing
                                      Irreconcilable Injury to the Same.” Complaint, p. 21
                                      (Debtor’s section header) (emphasis in original).

                                           • “[T]he Li Defendants sent nearly 400 separate
                                      shipments of CIU products to direct competitors of
                                      Frictionless LLC and [the Debtor] . . . these shipments . . .
                                      constitute a direct violation of the [LLC Agreement].
                                      Upon information and belief, CIU never ceased shipping
                                      products to companies directly competing with
                                      Frictionless LLC and [the Debtor].” Complaint, ¶ 71
                                      (italicized emphasis in original; bold emphasis added).

                                          • “The [LLC Agreement] requires that ‘[d]uring the
                                      period before and during any arbitration... the Parties shall
                                      continue to fulfill their duties under this Agreement.’ . . .
                                      By breaching the purchase orders and failing to ship
                                      immediately after filing this action, the Li Defendants
                                      intentionally acted in direct breach of the [LLC
                                      Agreement].” Complaint, ¶ 92 (emphasis added).

                                         • “Pursuant to the [LLC Agreement], CIU was
                                      provided a limited license by [the Debtor] to use [the
                                      Debtor’s] patents.” Complaint, ¶ 93.9

                                          • Debtor’s First Claim for Turnover: Seeking
                                      turnover of “[p]roducts assembled by CIU . . . using [the
                                      Debtor’s] patented product designs,” which the Debtor
                                      elsewhere acknowledges CIU had a license to do under
                                      the LLC Agreement. See Complaint, ¶¶ 108(a)-(c); see
                                      also id. at ¶ 93.

                                          • Debtor’s Second Claim for Turnover: Seeking to
                                      enjoin the Arbitration Participants from using “intellectual
                                      property . . . and violating the non-competition
                                      covenant in the [LLC Agreement].” Id. at ¶¶ 112-113.

                                          • Debtor’s Ninth Claim for Breach of Contract and
                                      Tenth Claim for Breach of the Implied Covenant of Good
                                      Faith: Claiming the Debtor was “a third-party beneficiary

 9
        Because the Debtor was not a party to the LLC Agreement, presumably this refers to Banjo
 granting such a license to CIU on the Debtor’s behalf, because Banjo controls the Debtor.


                                              - 26 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                Entered:12/02/19 20:08:41 Page36 of 70




                                       on all [] purchase orders [between Frictionless and CIU] .
                                       . . as reflected in the [LLC Agreement]” and alleging
                                       breach of the implied covenant based on same. Id. at ¶¶
                                       170, 185.

                                           • Debtor’s Eleventh Claim for Fraud and Twelfth
                                       Claim for Negligent Misrepresentation: Both alleging that
                                       the Defendants had “a duty to speak the truth” to the
                                       Debtor because the Defendants were “co-operators in a
                                       joint business venture with [the Debtor]”—a joint venture
                                       that, under the Debtor’s own theory, arose under the
                                       Alleged Operating Plan to the LLC Agreement.
                                       Complaint, ¶¶ 203, 224; see also id. at pp. 1, 18, 21.

                                           • Debtor’s Fourteenth Claim for Unjust Enrichment:
                                       Alleging that the Defendants “agreed to be bound by
                                       certain agreements governing their relationship with
                                       [the Debtor] and Banjo,” and that the Defendants were
                                       unjustly enriched when they “refused to perform their
                                       obligations under the agreements.” Complaint, ¶¶ 243,
                                       244, 246 (emphasis added). The only possible agreement
                                       referenced here is the LLC Agreement and the supposedly
                                       attached Alleged Operating Plan.

                                           • Debtor’s Prayer for Relief: Seeking “attorneys’
                                       fees and costs” from the Arbitration Participants “as
                                       mandated under the LLC Agreement.” Complaint, p. 48.


        57.     As this chart demonstrates, the Debtor cannot credibly deny that its claims relate

 to, and in many instances turn on, the interpretation of the LLC Agreement and the rights and

 obligations therein. Nor can the Debtor credibly deny that its Complaint expressly alleges multiple

 breaches of that Agreement. Indeed, the Debtor’s Opposition—while simultaneously arguing that

 this Adversary Proceeding does not “concern[] the application, interpretation, or breach of the”

 LLC Agreement (Opp., ¶ 11)—admits that its turnover claims depend on the scope of the LLC

 Agreement’s intellectual property and non-compete provisions. See Opp., ¶ 73(a) (citing Sections

 9.1 and 4.4, respectively).




                                               - 27 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                Entered:12/02/19 20:08:41 Page37 of 70




        58.     Simply put, the Debtor’s entire theory of the case, whether in the Arbitration or in

 this Adversary Proceeding, is that the Arbitration Participants knew, since 2013, about the

 Debtor’s role in the Frictionless, LLC joint venture, because of the Alleged Operating Plan that

 the Debtor contends was attached to the LLC Agreement and thereby formed a part of that

 Agreement. The Debtor cannot wish all of this away merely by repeatedly stating the opposite of

 what it alleged in its Complaint.

 II.    Allowing the Arbitration to Proceed, as Required by the FAA, Does Not Inherently
        Conflict with the Bankruptcy Code’s Text or its Underlying Purpose.

        59.     In their Opening Brief, the Arbitration Participants established that the Bankruptcy

 Code’s text and legislative history say nothing to override the firm federal policy favoring

 arbitration embodied in the FAA, let alone reflect the “clear and manifest” intent to supersede the

 FAA required under the Supreme Court’s pronouncement in Epic Systems Corp. v. Lewis, 138 S.

 Ct. 1612, 1617 (2018). See Opening Brief, ¶¶ 114–23. Following the framework of Judge

 McNamara’s decision in Touchstone, the Arbitration Participants further showed that there is no

 inherent conflict between the Arbitration and the Debtor’s bankruptcy case here, so Arbitration

 must be compelled. Id.

        60.     In response, the Debtor claims that arbitrating any of its claims asserted in its

 Complaint—even its Pre-Petition State Law Claims that have no tie to bankruptcy whatsoever—

 presents a “direct conflict with the purposes of the Bankruptcy Code.” See Opp., ¶ 71. The Debtor

 is wrong, its claimed conflicts with the Bankruptcy Code are imaginary and contrary to

 overwhelming case law (including from this Court), and the Arbitration must be allowed to

 proceed as the FAA mandates.




                                               - 28 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page38 of 70




        A.      In Touchstone, Judge McNamara Accurately Delineated the Applicable Law
                Requiring Arbitration in this Case.

        61.     The correct analytical framework for determining whether there is an inherent

 conflict between the Arbitration and the Bankruptcy Code is set out, carefully and thoroughly, in

 Judge McNamara’s decision in Touchstone.10 See In re Touchstone Home Health LLC, 572 B.R.

 255 (Bankr. D. Colo. 2017). The Debtor criticizes Judge McNamara’s reasoning as “flawed”

 because it “converted a bankruptcy court’s discretionary authority to compel arbitration of non-

 core claims, into a mandatory obligation.” See Opp., ¶ 68. The problem for the Debtor is Judge

 McNamara got it right. That is exactly the state of the law. See Touchstone, 572 B.R. at 274.

        62.     Specifically, the Court’s role is to determine whether there is a conflict between the

 strong Congressional policy favoring arbitration—reflected in the FAA—and any contrary dictate

 in the Bankruptcy Code. As Judge McNamara noted, the “core/non-core distinction” is “relevant”

 to this analysis because “noncore proceedings . . . are unlikely to present a conflict sufficient to

 override by implication the [FAA’s] presumption in favor of arbitration.” See id. (citing In re U.S.

 Lines, Inc., 197 F.3d 631, 640 (2d Cir. 1999)). Consistent with the vast majority of courts, Judge

 McNamara identified no conflict between the FAA and the Bankruptcy Code with respect to non-

 core proceedings. See Touchstone, 572 B.R. at 274 (“Because they are unlikely to present a

 conflict with the Bankruptcy Code’s underlying purposes, “[i]t is generally accepted that a

 bankruptcy court has no discretion to refuse to compel the arbitration of matters not involving

 ‘core’ bankruptcy proceedings . . . .”) (citation omitted) (emphasis in original). This is black-

 letter law, as many of the Debtor’s cases acknowledge. See, e.g., MBNA Am. Bank, N.A. v. Hill,



 10
         It is the Debtor’s burden to demonstrate a conflict between the FAA and bankruptcy. See,
 e.g., Touchstone, 572 B.R. at 276; In re Elec. Mach. Enters., Inc., 479 F.3d 791, 798-99 (11th Cir.
 2007). Here, the Debtor doesn’t meet its burden.


                                                - 29 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page39 of 70




 436 F.3d 104, 108 (2d Cir. 2006) (cited by Debtor); Hays & Co. v. Merrill Lynch, Pierce, Fenner

 & Smith, Inc., 885 F.2d 1149, 1156 (3d Cir. 1989); Moses v. Cashcall, Inc., 781 F.3d 63, 83 (4th

 Cir. 2015) (cited by Debtor); In re Gandy, 299 F.3d 489, 495 (5th Cir. 2002); In re Thorpe

 Insulation Co., 671 F.3d 1011, 1020–21 (9th Cir. 2012) (cited by Debtor); Elec. Mach., 479 F.3d

 at 796. Simply put, non-core claims have to be arbitrated if the FAA’s requirements are met, and

 the Debtor does not dispute those requirements are met here. See Touchstone, 572 B.R. at 574.

        63.     But the analysis does not end once non-core claims are safely filtered out for

 arbitration. Touchstone identified a second level of analysis that a Court must undertake to

 determine whether proceedings superficially labeled as “core” bankruptcy matters inherently

 conflict with the FAA; if not, they, too, must be arbitrated. Judge McNamara correctly noted that

 “rather than merely relying on the labels ‘core’ and ‘noncore,’ it makes most sense to focus on ‘the

 underlying nature of the proceeding, i.e., whether the proceeding derives exclusively from

 provisions of the Bankruptcy Code . . . .’” Touchstone, 572 B.R. at 275 (citing In re Nat’l Gypsum

 Co., 118 F.3d 1056, 1067 (5th Cir. 1997)).

        64.     As one bankruptcy court described this analysis:

                Determining whether a sufficiently severe conflict exists between
                the Bankruptcy Code and the FAA to deny the request to arbitrate
                requires a particularized inquiry into the nature of the claim and
                the facts of the specific bankruptcy. A court must determine
                whether the underlying dispute concerns rights created under
                the Bankruptcy Code or non-Bankruptcy Code issues derivative
                of the debtor’s pre-petition business activities. In the former
                situation, the bankruptcy court has discretion to refuse arbitration,
                but in the latter it does not.

 In re Cardali, Bankruptcy No. 10–11185 (SHL), 2010 WL 4791801, at *8 (Bankr. S.D.N.Y. Nov.

 18, 2010) (citations omitted) (emphasis added).




                                                - 30 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                Entered:12/02/19 20:08:41 Page40 of 70




        65.    In this context, Judge McNamara noted that bankruptcy courts have generally

 analyzed “core” claims arising under the Bankruptcy Code by distinguishing between those that

 are “substantively core” and those that are “procedurally core.” See Touchstone, 572 B.R. at 275-

 76. As one of the cases relied upon by Judge McNamara put it:

               If the matter is core, the bankruptcy court must still examine the
               nature and reason for its “coreness.” Many proceedings are
               procedurally core; they are garden-variety pre-petition contract
               disputes dubbed core because of how the dispute arises or gets
               resolved. Objections to proofs of claim and counterclaims
               asserted by the estate . . . exemplify this type of matter. The
               arbitration of a procedurally core dispute rarely conflicts with
               any policy of the Bankruptcy Code unless the resolution of the
               dispute fundamentally and directly affects a core bankruptcy
               function.

               Other proceedings are core for substantive reasons; they are not
               based on the parties’ pre-petition relationship, and involve rights
               created under the Bankruptcy Code. . . . it is more likely that
               arbitration [of these substantively core claims] will conflict with the
               policy of the Bankruptcy Code that created the right in dispute. The
               bankruptcy court enjoys much greater discretion to refuse to compel
               the arbitration of this type of dispute.

 In re Hagerstown Fiber Ltd. P’ship, 277 B.R. 181, 203 (Bankr. S.D.N.Y. 2002) (emphasis added).

        66.    These principles guided Judge McNamara in Touchstone and should also guide the

 Court’s analysis here.   Indeed, no court has criticized any portion of Judge McNamara’s

 Touchstone decision, let alone characterized it as “flawed” as the Debtor does in its Opposition.

 See Opp., ¶ 68. Simply put, Judge McNamara was right, and application of the Touchstone

 principles here requires an order compelling Arbitration of the Debtor’s Claims in this Adversary

 Proceeding.




                                               - 31 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page41 of 70




        B.      The Debtor Concedes its Pre-Petition State Law Claims are Non-Core Claims;
                Those Claims Must be Arbitrated.

        67.     In their Opening Brief, the Arbitration Participants established that the Court must

 compel arbitration of the Debtor’s Pre-Petition State Law Claims, which assert various torts and

 breaches of contract under Colorado law. See Opening Brief, ¶¶ 63-74, 127-141.

        68.     In response, the Debtor concedes that these Claims “aris[e] under state law” and

 are “non-core claims.” Opp., ¶ 73(c). This should end the inquiry. Nevertheless, the Debtor

 contends its “non-core claims [] are transformed into core claims given the context of how they

 are asserted.” Id.11 The Debtor is conjuring nonexistent law out of thin air.

        69.     Indeed, this is the exact opposite of what every court has held in analyzing these

 issues: where the Debtor argues that form prevails over substance, the law is that the underlying

 nature of claims prevails over the label a party gives them. See, e.g., Touchstone, 572 B.R. at 275;

 In re Harrelson, 537 B.R. 16, 24 (Bankr. M.D. Ala. 2015) (“[T]he label a party attaches to a claim

 does not require the court to wear blinders as to that claim’s true substance.”) (quotation and

 citation omitted); Nat’l Gypsum Co., 118 F.3d at 1067 (“[N]onenforcement of an otherwise

 applicable arbitration provision turns on the underlying nature of the proceeding, i.e., whether the

 proceeding derives exclusively from the provisions of the Bankruptcy Code . . . .”); In re

 Tomberlin, Case No. 16–10168–DHW, 2017 WL 410337, at *3 (Bankr. M.D. Ala. Jan. 30, 2017)

 (compelling arbitration of Section 548 claim because its “true substance . . . is essentially an

 extension of the breach of contract claim”) (emphasis in original).


 11
         The Debtor’s efforts to distinguish Touchstone focus on the fact that the arbitration in that
 case was “on the eve of trial” before the debtor filed for bankruptcy. See Opp., ¶¶ 8, 73(c). The
 question of how far an arbitration has proceeded before bankruptcy could only affect the
 bankruptcy court’s exercise of its discretion in compelling arbitration—but that exercise is
 irrelevant to the Debtor’s non-core Pre-Petition State Law Claims, as to which the Court has no
 discretion to refuse arbitration under the uniform law articulated by Judge McNamara.


                                                - 32 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                    Entered:12/02/19 20:08:41 Page42 of 70




         70.     The Debtor’s assertion of Pre-Petition State Law Claims in the context of an

 Adversary Proceeding does not change the fact that those non-core claims arise under state law,

 derive exclusively from the Parties’ pre-petition conduct, and were being arbitrated pre-petition

 in the Arbitration. Therefore, the Court has no discretion other than to compel arbitration of the

 Pre-Petition State Law Claims, and the Debtor’s Injunction Motion as to them must be denied.12


 12
        The Debtor makes several other arguments in passing as to why its Pre-Petition State Law
 Claims should not be arbitrated, including that their resolution “will have a significant impact on
 [the Debtor]’s creditor body,” that there is a chance of “inconsistent judgments,” and that there is
 need for creditor “oversight.” See Opp., ¶ 73(c). Each misses the mark.
         First, the Debtor cites no case law supporting the proposition that a non-core claim subject
 to arbitration can somehow become non-arbitrable by virtue of these concerns. See id.
        Second, the Debtor similarly identifies no actual conflict between allowing the Arbitration
 to proceed and these concerns. Instead, it rests on conclusory assertions without any explanation.
        Third, just because a recovery may benefit the Debtor’s estate does not render even a “core”
 claim non-arbitrable. See Cardali, 2010 WL 4791801, at *11 (“[I]t cannot be that all proceedings
 involving property of the estate are core; such an approach would create an exception to Marathon
 that would swallow the rule.”) (citing U.S. Lines, 197 F.3d at 637).
         Fourth, the Debtor’s repeated concern about “inconsistent judgments” is illusory. Initially,
 allowing the Arbitration to proceed would reduce any such risk in the first instance by allowing
 the Parties’ disputes to be resolved in the most efficient, centralized, and cost-effective way
 possible, thereby paving the way for the Debtor to propose a plan of reorganization quickly by
 resolving the largest claims asserted by and against the Debtor. See Opening Brief, ¶¶ 134–36;
 see also infra, ¶¶ 101‒14. Further, “[t]he risk of inconsistent adjudications is not unique to
 bankruptcy and does not frame an inherent conflict between Bankruptcy Code and FAA policy.”
 In re Singer Co. N.V., No. 00 CIV. 6793 LTS, 2001 WL 984678, at *6 (S.D.N.Y. Aug. 27, 2001).
 Finally, as one of the Debtor’s own cases notes, it is black letter law that “arbitration proceedings
 will not necessarily have a preclusive effect on subsequent federal-court proceedings.” Moses,
 781 F.3d at 86 (finding such a concern is “speculative at best” and noting “courts may directly and
 effectively protect federal interests by determining the preclusive effect to be given to an
 arbitration”) (citing Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 223 (1985)).
         Fifth, one of the great benefits of arbitration is its flexibility. To the extent the Court or the
 Debtor have concerns about “oversight,” the Parties control the confidentiality of the Arbitration.
 The Arbitration Participants certainly have no objection to providing this Court and the Debtor’s
 creditors with transparency about the Arbitration, in the form of regular status reports or some
 other mechanism that might be helpful to the Court or stakeholders in the Debtor’s bankruptcy
 case. The Arbitration Participants further doubt that the Tribunal would have any objections to
 such transparency either.


                                                   - 33 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                   Entered:12/02/19 20:08:41 Page43 of 70




         C.      The Debtor’s Purported Bankruptcy Claims Are Merely Procedurally Core and
                 Their Substance is Non-Core; Thus, They are Arbitrable and Should Be Resolved
                 in the Arbitration.

         71.     In their Opening Brief, the Arbitration Participants established that the Tribunal

 must decide the arbitrability of the Debtor’s Purported Bankruptcy Claims in this Adversary

 Proceeding under the Supreme Court’s binding precedent in Henry Schein. See Opening Brief, ¶¶

 107–13. And they further showed that each of those Purported Bankruptcy Claims arose out of

 the Parties’ same pre-petition disputes as the Pre-Petition State Law Claims and should therefore

 be arbitrated. See id. at ¶¶ 63–74, 127–141.

         72.     In its Opposition, the Debtor asserts a variety of arguments as to these Purported

 Bankruptcy Claims: (a) they are all core claims, see Opp., ¶ 73; (b) the turnover claims seek

 “recovery and protection of property of the bankruptcy estate,” have “nothing to do with” the LLC

 Agreement, and are therefore not arbitrable, see Opp., ¶ 73(a); (c) the Fifth Claim for Claim

 Disallowance “become[s] constitutionally core based on [its] necessity to resolving [Frictionless’]

 proof of claim,” see Opp., ¶ 73(c); and (d) the Sixth, Seventh, and Eighth Claims are “unique to

 the bankruptcy process” and “not arbitrable.” See Opp., ¶ 73(d).13 Taken in turn, each of these

 arguments fails. Looking past the labels the Debtor gave its Purported Bankruptcy Claims reveals

 that substantially all issues are properly part of the Parties’ Arbitration.



 13
         As previously noted, the Debtor’s Claims 3 and 4 in the Adversary Proceeding seek the
 same relief that the Debtor seeks in its Injunction Motion. Those Purported Bankruptcy Claims
 will therefore be moot once the Court rules. See Opening Brief, ¶¶ 70, 131. There is thus no need
 to address those Claims further. See also supra, ¶ 42 & n.7. That said, the Arbitration Participants
 note that at least one bankruptcy court decision—issued in the wake of the Supreme Court’s ruling
 in Epic—compelled arbitration of a claim for willful violation of the Automatic Stay. See In re
 Trevino, 599 B.R. 526, 545-49 (Bankr. S.D. Tex. 2019) (noting, among other things, that “the
 streamlined procedures of arbitration do not entail any consequential restriction on substantive
 rights, and there is no reason to assume that arbitrators will not follow the Bankruptcy Code”).


                                                  - 34 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page44 of 70




                1.      Courts Have Repeatedly Compelled Arbitration of Each of the Debtor’s
                        Purported Bankruptcy Claims.

        73.     Courts nationwide have compelled arbitration of every single one of the types of

 bankruptcy claims that the Debtor asserts here:

                a)      Turnover of Alleged Estate Property: See, e.g., In re Rarities Grp., Inc.,
                        434 B.R. 1, 11 (D. Mass. 2010); Tomberlin, 2017 WL 410337, at *3–4;
                        Harrelson, 537 B.R. at 25–26; Cardali, 2010 WL 4791801, at *11–12.

                b)      Claim Objection: See, e.g., Nat’l Gypsum, 118 F.3d at 1068 (collecting
                        cases); Touchstone, 572 B.R. at 278–79 (collecting even more cases);
                        Cardali, 2010 WL 4791801, at *10–11; In re Transp. Assocs.., Inc., 263
                        B.R. 531, 534–35 (Bankr. W.D. Ky. 2001) (relied on by Debtor).

                c)      Equitable Subordination: See, e.g., Rarities Grp., 434 B.R. at 11.

                d)      Fraudulent Transfer: Rarities Grp., 434 B.R. at 11; Cibro Petroleum
                        Prods., Inc. v. City of Albany (In re Winimo Realty Corp.), 270 B.R. 108,
                        124 (S.D.N.Y. 2002); Tomberlin, 2017 WL 410337, at *3; Harrelson, 537
                        B.R. at 26–27; Cardali, 2010 WL 4791801, at *8–9.

        74.     The Debtor is thus wrong in making yet another conclusory assertion that certain

 of its Purported Bankruptcy Claims are “not arbitrable.” See Opp., ¶ 73(d). Indeed, the Debtor’s

 argument is completely at odds with Bankruptcy Rule 9019(c), which expressly allows “any

 controversy affecting the estate . . . to be submitted to final and binding arbitration” on consent of

 the parties. See Fed. R. Bankr. P. 9019(c); see also In re Barker, 510 B.R. 771, 778 (Bankr.

 W.D.N.C. 2014) (“Even if a matter is constitutionally core, a bankruptcy court possesses broad

 discretion to grant a motion to compel arbitration if there is a written agreement to arbitrate and if

 doing so would be helpful to the court and would assist the bankruptcy court in exercising its

 bankruptcy jurisdiction.”) (citing Rule 9019(c)).




                                                 - 35 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page45 of 70




                2.      The Debtor’s Claims 1 and 2—Seeking Turnover of Alleged Estate
                        Property—Arise out of the LLC Agreement and Must be Arbitrated.

        75.     In their Opening Brief, the Arbitration Participants established that Claims 1 and 2

 of the Debtor’s Complaint—seeking turnover of, and a permanent injunction on, the alleged use

 of the Debtor’s intellectual property as estate property under Section 542(a) of the Bankruptcy

 Code—must be arbitrated because they turn on the scope of the Arbitration Participants’ right to

 use the Debtor’s intellectual property under the LLC Agreement. See Opening Brief, ¶¶ 69, 131.14

        76.     In response, the Debtor contends that these Purported Bankruptcy Claims “have

 nothing to do with” the LLC Agreement, “are specific claims for recovery and property of [estate]

 property,” and “go to the heart of [the Debtor’s ability to propose an effective reorganization.”

 Opp., at ¶ 73(a). Again, the Debtor’s arguments are speculative, unsupported, and legally wrong.

        77.     First, many courts have compelled arbitration of turnover claims.           See, e.g.,

 Cardali, 2010 WL 4791801, at *12 (“Given the underlying nature of the parties’ disagreements

 and their disputed nature, nothing in [debtor’s turnover claim] raises a unique bankruptcy issue

 that counsels against proceeding with the pending arbitration.”); Rarities Grp., 434 B.R. at 11;

 Tomberlin, 2017 WL 410337, at *3–4; Harrelson, 537 B.R. at 25–26. Notably, the Debtor doesn’t

 cite a single case supporting its position that Claims 1 and 2 cannot be arbitrated. Opp., ¶ 73(a).


 14
         The Arbitration Participants do not dispute that the Debtor owns its intellectual property
 and may sell it subject to this Court’s approval under 11 U.S.C. § 363, subject to any continuing
 rights of the Arbitration Participants to use that intellectual property under Article 9 of the LLC
 Agreement, as the Debtor acknowledges. See, e.g., Complaint, ¶ 93; see also Opening Brief, ¶ 69.
 Subject and without prejudice to their rights in the Arbitration and, if not dismissed, this Adversary
 Proceeding, the Arbitration Participants are willing to stipulate to the relief that the Debtor
 apparently seeks in Claim 2 of its Complaint—and perhaps also to the relief sought in Claim 1,
 upon clarification from the Debtor as to the exact nature of that relief—which would thus resolve
 the Debtor’s intellectual property/turnover claims in full. Failing that, however, the Arbitration
 Participants’ right to use the Debtor’s intellectual property is derived from Article 9 of the LLC
 Agreement and thus any dispute over those rights must be arbitrated in the Arbitration under
 Section 14.6 of that Agreement. Supra, ¶¶ 78‒83.

                                                 - 36 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                   Entered:12/02/19 20:08:41 Page46 of 70




         78.     Second, Section 542’s turnover remedy is inapplicable where, as here, the claim is

 disputed (assuming the Debtor does not agree to a stipulation with the Arbitration Participants

 resolving its turnover claims). Instead, “Congress envisioned the turnover provision of 11 U.S.C.

 542 to apply to tangible property and money due to the debtor without dispute which are fully

 matured and payable on demand.” Tomberlin, 2017 WL 410337, at *3 (compelling arbitration of

 turnover claim) (emphasis added); see also In re Western Integrated Networks, LLC, 329 B.R. at

 342 (disputed contract claims are not appropriate for turnover proceedings); In re Infinity Home

 Health Care, LLC, 2018 WL 5310659, * 2 (“It is not appropriate to bring a turnover action on an

 unliquidated claim for breach of contract.”); In re Andrew Velez Constr., 373 B.R. 262, 273 (Bankr.

 S.D.N.Y. 2007) (“It is settled law that the debtor cannot use the turnover provisions to liquidate

 contract disputes or otherwise demand assets whose title is in dispute. . . . Because a disputed debt

 is not property that the trustee can use, sell or, lease, § 542(a) is inapplicable.”).

         79.     Third, the Debtor’s turnover claims arise out of the LLC Agreement,

 notwithstanding the Debtor’s conclusory assertions otherwise. Indeed, in the very same paragraph

 of its Opposition, the Debtor simultaneously claims that: (a) its turnover claims “have nothing to

 do with” the LLC Agreement; and (b) Arbitration Participant CIU “may not use the [Debtor’s]

 intellectual property to compete with [the Debtor]” because of the “non-competition restrictions

 in Section 4.4” of that same LLC Agreement. See Opp., ¶ 73(a) (second paragraph).

         80.     The Debtor cannot have it both ways, by claiming that the Arbitration Participants

 must turn over the Debtor’s intellectual property because it “can only be used in conjunction with

 the business venture set forth in the [LLC Agreement],” while also arguing that the LLC

 Agreement is irrelevant to the Debtor’s turnover claims. See id. By the Debtor’s own argument,

 its turnover claims depend on the interpretation of the LLC Agreement’s intellectual property



                                                  - 37 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page47 of 70




 (Sections 9.1 and 9.3) and non-competition (Section 4.4) provisions, as limited by Colorado law.

 See id. These interpretive tasks are reserved for the Tribunal under the LLC Agreement and the

 applicable AAA Rules. See supra, ¶¶ 47‒49; see also Opening Brief, ¶¶ 131–32.

        81.     Third, the Debtor makes the incorrect conclusory assertion that its turnover claims

 are “core.” See Opp., ¶ 73(a) (fourth paragraph). “But a dispute arising from a pre-petition

 contract [like the LLC Agreement here] will usually not be rendered core simply because the cause

 of action could only arise post-petition.” U.S. Lines, 197 F.3d at 638.

        82.     Ultimately, the Debtor’s “core” label does not answer the question whether

 arbitrating the Debtor’s turnover claims conflicts with the Bankruptcy Code. All the Debtor can

 offer is another conclusory plea that its turnover claims “go to the heart” of the Debtor’s “ability

 to propose an effective reorganization and the Bankruptcy Code’s exclusive jurisdiction over

 property of [the Debtor’s] estate.” See Opp., ¶ 73(a) (fourth paragraph). This is insufficient to

 show a conflict with the FAA. See, e.g., Winimo Realty, 270 B.R. at 124 (reversing bankruptcy

 court and compelling arbitration in part because “[n]owhere did the Bankruptcy Court explain how

 arbitration . . . would adversely affect the administration of [debtor]’s estate or conflict with

 Bankruptcy Code policy”) (emphasis in original); In re Singer Co., N.V., 2001 WL 984678, at *6

 (“[T]here is no Code requirement that all issues relating to a debtor’s activities be adjudicated in

 the Bankruptcy Court. The risk of inconsistent adjudications is not unique to bankruptcy and does

 not frame an inherent conflict between Bankruptcy Code and FAA policy.”).

        83.     Thus, far from being non-arbitrable, the Debtor’s turnover claims are a perfect fit

 for arbitration where, as here, the Debtor disputes whether the Arbitration Participants are

 permitted to use the Debtor’s intellectual property under the LLC Agreement.




                                                - 38 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page48 of 70




                3.      The Debtor’s Claims 5 and 6 to Disallow or Subordinate Frictionless,
                        LLC’s Creditor Claim Depend on the Outcome of the Debtor’s Pre-
                        Petition State Law Claims that Must be Arbitrated.

        84.     In their Opening Brief, the Arbitration Participants showed the Debtor’s Fifth and

 Sixth Claims—to disallow or equitably subordinate Frictionless LLC’s claim, respectively—

 should also be arbitrated because their outcome depends on whether the Debtor prevails on its non-

 core, Pre-Petition State Law Claims, which must be arbitrated. See Opening Brief, ¶¶ 71, 131(b).

        85.     In its Opposition, the Debtor nowhere disputes that its claim objection and equitable

 subordination claims depend on its Pre-Petition State Law Claims. This alone is fatal to the

 Debtor’s position, because even if its Fifth and Sixth Claims are “core” proceedings, they do not

 stand on their own; instead, “[t]he validity of [creditor-defendant]’s proof of claim will almost

 certainly turn entirely on the facts that will be litigated in the claims and counterclaims . . . that

 [the parties] will bring against one another in [another forum]. Few legal issues and even fewer

 factual issues appear likely to stand between the resolution of that non-core proceeding and the

 matter of allowing or disallowing [creditor-defendant]’s claim against the estate.” Cardali, 2010

 WL 4791801, at *10 (quoting In re I.E. Liquidation, Inc., Bankruptcy No. 06–62179, 2009 WL

 1586706, at *8 (Bankr. N.D. Ohio Mar. 18, 2009)).

        86.     Instead, the Debtor contends that: (a) its objection to Frictionless LLC’s anticipated

 creditor claim is a “core” proceeding; (b) its equitable subordination claim is also a “core” claim

 “unique to the bankruptcy process” and not “subject to any arbitration agreement”; and (c)

 arbitrating these “core” claims would be “in direct contravention to the Bankruptcy Code’s policies

 of centralized resolution” due to “a heightened risk of inconsistent adjudications.” See Opp., ¶¶

 73(c), 73(d). Each of these arguments fails.




                                                 - 39 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page49 of 70




        87.     First, Touchstone held that a claim objection (as the Debtor asserts in its Claim 5

 here) based on pre-petition conduct (alleged torts and breaches of contract here) is merely a

 “procedurally core” claim. Touchstone, 572 B.R. at 275-76. As Judge McNamara noted, courts

 have repeatedly found that “the claims allowance process is the perfect ‘core’ candidate for

 arbitration” and that granting relief from the Automatic Stay to allow claims liquidation through

 arbitration is “the majority approach across the country.” Touchstone, 572 B.R. at 278-79 (quoting

 In re BFW Liquidation, LLC, 459 B.R. 757, 778 (Bankr. N.D. Ala. 2011)); see also In re Transp.

 Assocs., Inc., 263 B.R. at 535 (relied on by Debtor).

        88.     Touchstone and the “majority approach” show that there is no inherent conflict

 between the Arbitration and the Bankruptcy Code with respect to the Debtor’s claim objection.

 Absent a conflict, Frictionless, LLC’s claim can be liquidated in light of the Debtor’s objections

 and Pre-Petition State Law Claims in the Arbitration, at which point this Court can determine,

 based on the Tribunal’s findings and the detailed record, the proper treatment of that claim. Cf.

 Barker, 510 B.R. at 782 (referring claim for violation of Automatic Stay to arbitrator to “determine

 the facts concerning this claim, after which the matter will return to this court for application of

 the Bankruptcy Code to this particular cause of action”).15

        89.     Second, the Debtor’s contention that its Sixth Claim for equitable subordination is

 somehow “unique” and non-arbitrable is incorrect. Opp., ¶ 73(d). Where, as here, an equitable

 subordination claim is based on prepetition transactions and contracts that the parties have agreed

 to arbitrate, that claim is properly subject to arbitration. See In re Rarities Grp., Inc., 434 B.R. 1


 15
         Additionally, CIU and Z.L. Investment will file proofs of claim against the Debtor by the
 impending proof of claim deadline of December 12, 2019. At that point, the Debtor will
 presumably object to those claims and/or seek their equitable subordination, as it has with
 Frictionless, LLC. At the very least, such actions will further multiply proceedings in this Court,
 whereas they could all be centralized for liquidation in the Arbitration.


                                                 - 40 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page50 of 70




 (D. Mass. 2010). In Rarities, the District Court reversed a bankruptcy court’s decision and

 compelled arbitration of various claims, including one for equitable subordination, holding:

                Trustee is bringing claims based, for the most part, on prepetition
                transactions and contracts . . . Sorting out the business and property
                disputes underlying the adversary proceedings will be focused on
                the parties' respective rights and obligations under their pre-
                bankruptcy commercial relationship. While some of the claims
                invoke remedies explicitly made available by the Bankruptcy Code,
                there is nothing in the record that would suggest that the goals of
                the Code would be jeopardized by permitting the claims to be
                resolved in arbitration.

 434 B.R. at 10-11 (emphasis added).

        90.     The Debtor’s own cases further acknowledge that equitable subordination claims

 may be arbitrated, even though the Debtor conspicuously avoids citing them in that section of the

 Opposition. See In re EPD Inv. Co., LLC, No. CV 13-08768 SJO, 2014 WL 12597148, at *5 (C.D.

 Cal. Aug. 29, 2014), aff'd, 821 F.3d 1146 (9th Cir. 2016) (cited by Debtor at Opp., ¶ 60) (holding

 that “a pre-petition arbitration agreement can bind the trustee or debtor-in-possession to arbitrate

 disallowance and equitable subordination claims under some conditions”).16

        91.     Third, the Debtor’s generalized assertions that arbitrating these “procedurally core”

 claims would run afoul of “the Bankruptcy Code’s policies of centralized resolution” and create

 “a heightened risk of inconsistent adjudications” are empty and have been rejected by other courts,

 including Judge McNamara. See Opp., ¶ 73(c).


 16
         Indeed, even the one case relied upon by the Debtor for its equitable subordination
 argument (Transp. Assocs., Inc., 263 B.R. at 535-36, see Opp., ¶ 73(d)) stayed the debtor’s
 equitable subordination claim pending the outcome of an arbitration that would first determine the
 amount of the creditor’s claim. Accordingly, even if this Court were to determine that the Debtor’s
 Sixth Claim for equitable subordination is not subject to the Debtor’s multiple agreements to
 arbitrate, this Court can, and should, stay this claim in the Adversary Proceeding to allow the
 Tribunal to first determine the amount of Frictionless’ claim and develop the record that would
 allow this Court to decide the Debtor’s equitable subordination claim quickly and efficiently.


                                                - 41 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page51 of 70




         92.     Initially, the Debtor nowhere specifies how compelling the Arbitration to proceed

 would result in these purported conflicts. Addressing the identical argument in Touchstone, Judge

 McNamara noted:

                 Permitting liquidation of proofs of claim through arbitration is
                 similar—except that the reason for favoring arbitration is even
                 stronger than the rationale supporting deference to pending
                 federal and state litigation. That is because, as in this case, the
                 parties contractually agreed to arbitration prior to bankruptcy. And,
                 federal law strongly favors arbitration. It is true that allowing
                 arbitration goes against the general principle of centralization
                 in bankruptcy cases. However, there is no express bankruptcy
                 prohibition against allowing arbitration.             Indeed, Section
                 362(d)(1) provides a ready mechanism for permitting arbitration to
                 proceed if warranted under the circumstances. The U.S. Supreme
                 Court has confirmed on multiple occasions that arbitration is
                 generally a prompt, efficient, and fair mechanism for dispute
                 resolution. . . . Thus, claims liquidation arbitration supports the
                 objectives of the bankruptcy system rather than conflicting with
                 them because it provides a mechanism for quick, economical,
                 and fair dispute resolution.

 Touchstone, 572 B.R. at 277 (emphasis added); see also BFW Liquidation, 459 B.R. at 778

 (“Arbitration is more or less designed to be a summary proceeding as is the claims allowance

 process in bankruptcy.”); see also Fed. R. Bankr. P. 9019(c) (permitting any matter affecting the

 estate to be sent to binding arbitration).

         93.     Numerous other courts have reached the same conclusion. See, e.g., In re D.E. Frey

 Grp., Inc., 387 B.R. 799, 806 (D. Colo. 2008) (“Enforcing an arbitration clause does not jeopardize

 the policy underlying the Bankruptcy Code’s preference for centralization of disputes concerning

 the bankruptcy estate, even in core civil proceedings.”); Cardali, 2010 WL 4791801, at *10 (“The

 risk of inconsistent adjudications is not unique to bankruptcy and does not frame an inherent

 conflict between Bankruptcy Code and FAA policy.”).




                                                - 42 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page52 of 70




        94.     Accordingly, the Debtor’s Fifth and Sixth Claims relating to Frictionless, LLC’s

 creditor claim can, should, and in fact must be arbitrated. At a minimum, the Tribunal must be

 permitted to make all fact findings as to the Parties’ pre-petition relationship and all factual and

 legal conclusions on the Debtor’s underlying Pre-Petition State Law Claims affecting Frictionless,

 LLC’s creditor claim, after which this Court can determine, based on the Tribunal’s findings, the

 proper priority and treatment to be given to that claim.

                4.      The Debtor’s Claims 7 and 8 for the Avoidance of Allegedly Constructive
                        Fraudulent Transfers Also Depend on the Debtor’s Pre-Petition State Law
                        Claims that Must be Arbitrated.

        95.     The Arbitration Participants established in their Opening Brief that the Debtor’s

 Seventh and Eighth Claims, for the avoidance of the Debtor’s Obligation and Transfers to

 Frictionless, LLC as constructive fraudulent transfers, also must be arbitrated because they arise

 wholly out of the Parties’ pre-petition relationship. See Opening Brief, ¶¶ 72, 131(c).

        96.     In response, the Debtor contends that: (a) “Section 548 claims are claims under the

 Bankruptcy Code that are not subject to arbitration agreements”; and (b) its constructive fraudulent

 transfer claims “seek to significantly augment the estate for the benefit of creditors,” so “denying

 arbitration will advance important bankruptcy policies.” Opp., ¶¶ 30, 73(d). Both arguments fail.

        97.     First, as the Supreme Court noted, fraudulent transfer claims “are quintessentially

 suits at common law” that “resemble state-law contract claims brought by a bankrupt corporation

 to augment the bankruptcy estate.” Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 55 (1989).

        98.     This is certainly the case here, because the Debtor admits that its constructive

 fraudulent transfer claims are based on a single theory: that “Mr. Banjo was fraudulently induced

 by [the Arbitration Participants] into authorizing the transactions at issue.” See Opp., ¶ 73(d) n.1.

 And this is further confirmed by the Debtor’s Seventh and Eighth Claims, whose only substantive



                                                - 43 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                   Entered:12/02/19 20:08:41 Page53 of 70




 factual allegations turn on a purported “fraudulent scheme,” and alleged breaches of contract, by

 the Arbitration Participants. See Complaint, ¶¶ 144, 147, 151, 152, 157, 160, 161 (each alleging

 fraudulent conduct); see also id. at ¶¶ 148, 149, 159 (each alleging “extremely poor quality” goods

 or similar). Because the Debtor’s fraudulent conveyance claims depend on the Parties’ underlying

 dispute, the Debtor cannot fairly claim they are “not the subject of an arbitration agreement.”

        99.     Second, the fact that the Debtor’s constructive fraudulent transfer claims arise out

 of the Parties’ pre-petition disputes that are already the subject of the Arbitration refutes the notion

 of any conflict with the Bankruptcy Code. Bankruptcy courts have repeatedly held that where, as

 here, the “true substance” of fraudulent transfer claims “is essentially an extension of [a] breach

 of contract claim” or other common law claim, these are merely “procedurally core” claims. See

 Tomberlin, 2017 WL 410337 at *3 (compelling arbitration of fraudulent conveyance claims).

 Accordingly, compelling their arbitration does not conflict with the Bankruptcy Code as a matter

 of law. See id.; Winimo Realty, 270 B.R. at 124 (compelling arbitration of fraudulent transfer

 claims); Harrelson, 537 B.R. at 26–27 (same); Cardali, 2010 WL 479180, at *8–9 (same).17

 Indeed, the contracts that purportedly led to the Transfers that the Debtor seeks to avoid in its



 17
        The Debtor’s reliance on In re Craig, 545 B.R. 47 (D. Colo. 2015), is misplaced. In Craig,
 the court emphasized that the Section 548 claim was in no way based on allegations of a breach of
 contract, but rather a true claim for fraudulent transfer. Id. at 52.

         Further, many courts have rejected the Debtor’s argument that, merely because its
 constructive fraud claims will “augment the estate,” “denying arbitration will advance important
 bankruptcy policies” (see Opp., ¶ 73(d)). See, e.g., In re Kiskaden, 571 B.R. 226, 236 (Bankr.
 E.D. Ky. 2017) (compelling arbitration of claims that “seek only to ‘augment the estate’ by
 recovering damages for Debtor’”) (quoting Stern v. Marshall, 564 U.S. 462, 499 (2011));
 Tomberlin, 2017 WL 410337, at *3 (finding fraudulent transfer claim based on breach of contract
 “more nearly resemble[d] contract claims brought by a bankrupt corporation to augment the
 bankruptcy estate” and so arbitration did not present an inherent conflict with Bankruptcy Code)
 (quotations omitted); Cardali, 2010 WL 4791801, at *8 (same); Winimo Realty Corp., 270 B.R. at
 124, n.12 (same).


                                                  - 44 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                   Entered:12/02/19 20:08:41 Page54 of 70




 Eighth Claim here expressly said “these agreements are in accordance or supersede any

 requirements in any operating agreement for Frictionless,” i.e., they purport to either comport with,

 or modify, the LLC Agreement. See Complaint, ¶¶ 76, 156 & Exs. 45-46 thereto.

         100.    For these reasons, the Debtor’s constructive fraudulent transfer claims must be

 arbitrated. In any event, this Court can, and should, stay the litigation of these claims in the

 Adversary Proceeding pending resolution of the Arbitration, which will resolve the factual and

 legal issues underlying those claims. See Hagerstown Fiber Ltd. P’ship, 277 B.R. at 207-08

 (staying fraudulent transfer claims pending arbitration because they were “contractual in nature”

 and “the arbitration may contribute to the[ir] resolution”).

 III.    Allowing the Arbitration to Proceed Will Be More Efficient and Cost-Effective for
         the Debtor and Its Creditors, Facilitating the Prompt Administration of the Debtor’s
         Estate

         101.    In an effort to create a conflict between the Arbitration and the Bankruptcy Code,

 the Debtor recites the same generalized list of Bankruptcy Code policies that other debtors have

 uttered—and courts have rejected—in failed efforts to fend off agreed-upon arbitration. None of

 these policies presents a conflict in this case; instead, compelling the Arbitration to proceed as to

 all Parties will further each of the policies that the Debtor touts:

         102.    Centralization of Disputes (Debtor’s Opp., ¶¶ 73(b), 73(c), 74(i), 84, 87, 89):

 Among other courts, Judge McNamara expressly rejected this factor as a purported reason to deny

 arbitration. See Touchstone, 572 B.R. at 277 (quoted at ¶ 92, supra).

         103.    The Supreme Court has repeatedly held that centralization must give way to other

 constitutional commands. See, e.g., Northern Pipeline Constr. Co. v. Marathon Pipe Line Co.,

 458 U.S. 50 (1982); Stern v. Marshall, 564 U.S. 462, 501 (2011). Indeed, if centralization were

 the main goal of the Bankruptcy Code, there would be no basis for ever lifting the Automatic Stay


                                                  - 45 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                   Entered:12/02/19 20:08:41 Page55 of 70




 to allow a state-court or other pending litigation involving the Debtor to proceed, as commonly

 occurs. This is doubly so in the case of arbitration, where the FAA reflects a Congressional

 purpose more potent than any policy favoring claim liquidation in pending state court proceedings.

 See Touchstone, 572 B.R. at 277 (noting the FAA’s policy of enforcing arbitration agreements “is

 even stronger than the rationale supporting deference to pending federal and state litigation”).

        104.    Here, allowing the Arbitration to proceed will promote the goal of centralizing the

 Parties’ disputes, because the Arbitration is the only venue where all of those disputes can be

 resolved. See Opening Brief, ¶¶ 131–32. In contrast, under the Debtor’s proposed approach the

 Parties would: (a) first litigate this Adversary Proceeding against the Arbitration Participants; (b)

 then litigate in the District Court against Mingsu Li and Jun Li, who are not creditors of the Debtor,

 have no claims against the Debtor, and have moved to withdraw the reference to this Court in an

 abundance of caution to protect their rights to a jury trial, while reserving all rights, including with

 respect to their ability to object to lack of service of process and lack of personal jurisdiction

 [Docket No. 28]; and (c) only at the end proceed with the Arbitration against Banjo. This delay

 as to Banjo is the height of irony, because (i) unlike Mingsu Li and Jun Li, who are not necessary

 parties to this dispute as the Debtor’s Arbitration counsel previously advised the Tribunal, Banjo

 is a necessary party to this dispute; (ii) Banjo indisputably agreed to arbitrate; (iii) the Arbitration

 Participants have separate breach of contract claims against him that cannot be brought against the

 Debtor and cannot be asserted in this Adversary Proceeding because there is no supplemental

 bankruptcy jurisdiction; and (iv) he is the only party whose attorneys’ fees and expenses the Debtor

 claims it is obligated to pay.

        105.    Thus, the Debtor proposes three separate actions, in three separate forums, with the

 Debtor—and, by extension, its creditors—on the hook for paying the Debtor’s fees and costs in



                                                  - 46 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page56 of 70




 each one. Instead, in the Arbitration all of the necessary Parties’ disputes will be resolved

 substantively in one action, with a few remaining claims administration issues left for this Court

 on a fully-developed record, and the District Court litigation against Mingsu Li and Jun Li left for

 later, if even necessary. The Arbitration is thus a far more centralized method of resolving the

 Parties’ disputes.

        106.    Risk of Inconsistent Judgments (Opp., ¶¶ 13, 71, 79, 96): This is not a real risk and

 cannot create a conflict with the Bankruptcy Code. Supra, ¶¶ 82, 91-93, n.12. Further, the risk of

 such inconsistencies will be reduced by centralizing the Parties’ disputes in the Arbitration, which

 will undoubtedly conclude before any judgment in this Court or the District Court (and any

 subsequent appeals) might have a chance to create hypothetical inconsistencies.

        107.    Efficient Administration of the Estate and Preserving Cash for the Debtor’s

 Creditors (Opp., ¶¶ 73(b), 73(c), 73(d), 74(a), 74(b), 74(g), 79(b), 79(d), 80, 81, 114): Judge

 McNamara swept away this bogey-man as well:

                Instead, the Debtor focuses on time and expense (and the resulting
                impact on reorganization). While the Court accepts the Debtor’s
                proffer that the Arbitration process has been expensive before the
                bankruptcy, there is no competent evidence to suggest that
                completion of the Arbitration will take longer or be more
                expensive than resolution by this Court. The Debtor offers only
                conjecture rather than common sense, for it stands to reason that
                completion of the Arbitration likely could be concluded more
                quickly, efficiently, and cheaply than starting from scratch again in
                this Court. Final resolution also would be expedited through
                arbitration since appellate rights are quite limited. If this Court
                adjudicated the [creditor’s] Claim and the losing side exercised
                all available appeals, the final result could take years. The Court
                determines that prompt and conclusive arbitration of the Claim
                likely would facilitate the bankruptcy process, including
                reorganization, rather than impede it. Thus, arbitration of the Claim
                is mandatory because no inherent conflict has been shown.

 Touchstone, 572 B.R. at 280-81 (emphasis added).



                                                - 47 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page57 of 70




        108.    The Debtor nowhere explains how allowing the Arbitration to proceed will interfere

 with this Court’s efficient administration of the Debtor’s estate. Contrary to the Debtor’s claims,

 allowing the Arbitration to proceed will enable this Court to administer the estate in a more prompt,

 cost-effective manner than the Debtor’s proposal that the Parties first litigate in this Adversary

 Proceeding, then the Debtor litigates against Mingsu Li and Jun Li in the District Court (with

 attendant appeal rights and potential discovery litigation in both cases), and then the Arbitration

 proceeds with the Arbitration Participants and Banjo.

        109.    As the Debtor’s counsel effectively admitted at the November 27 conference before

 this Court—by acknowledging that even starting discovery in this Adversary Proceeding will

 likely take “six months”—the Debtor’s proposed trifurcated litigation/arbitration scenario will take

 years to complete and would be more costly. By contrast, the Arbitration trial is scheduled for

 July 2020 in Denver, far quicker than any trial in this Court is likely to occur. And even if the

 Arbitration hearing were slightly delayed due to the Debtor’s bankruptcy filing, it will surely

 conclude before the end of 2020.

        110.    Alleged Limitations of Arbitration (Opp., ¶¶ 40, 106, 108): At various points, the

 Debtor contends that the Arbitration is not an effective venue for addressing garden-variety issues

 such as discovery disputes. Once again, the Debtor fails to explain what discovery it needs that it

 won’t obtain in the Arbitration. Regardless, these concerns are unfounded.

        111.    During the Arbitration, the Parties heavily negotiated—and the Tribunal

 approved—customized discovery and trial procedures that allow the Debtor robust discovery while

 ensuring the Arbitration would be more streamlined than a normal federal court litigation. See

 Koosed Dec., Ex. 22. This included granting the Debtor’s Arbitration counsel’s requests for

 substantial depositions, including as to third-party witnesses. See id.



                                                - 48 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page58 of 70




        112.    Similarly, the Tribunal has the ability to compel discovery: the Parties agreed to a

 substantial discovery dispute mechanism and, under the AAA’s Commercial Arbitration Rules,

 the Tribunal has the power to issue necessary enforcement orders, including drawing adverse

 inferences, excluding evidence, etc. See Koosed Dec., Ex. 22; id. at Ex. 10, p. 20 (AAA Rule

 23(d) and 23(e), respectively). In essence, the Tribunal has the same ability to police discovery

 disputes as does this Court.      The Arbitration’s streamlined discovery process also furthers

 bankruptcy goals by providing time and cost savings, which benefit all Parties, including the

 Debtor and its creditors. See supra, ¶¶ 107‒09.

        113.    Finally, courts have routinely rejected discovery-based arguments as a basis to deny

 arbitration. See, e.g., Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 31 (1991) (rejecting

 complaint about arbitration discovery, noting that a party “trades the procedures and opportunity

 for review of the courtroom for the simplicity, informality, and expedition of arbitration”)

 (quotation and citation omitted); St. Charles v. Sherman & Howard L.L.C., No. 14-CV-03416-

 RM-CBS, 2015 WL 1887758, at *6 (D. Colo. Apr. 24, 2015) (holding that the fact that discovery

 under AAA’s Commercial Arbitration Rules is less extensive than discovery under FRCP is not

 enough to invalidate an arbitration agreement).

        114.    In sum, the most efficient and quickest way for the Debtor to maximize a return to

 creditors is to allow the Arbitration to proceed and the Parties’ disputes to be resolved, fully and

 finally, in 2020, not long thereafter.

 IV.    The Automatic Stay Must Be Lifted to Allow the Arbitration to Proceed.

        115.    Because the Debtor has failed to establish that arbitrating the Parties’ dispute

 inherently conflicts with the Bankruptcy Code, “the Court must order arbitration under the FAA.”

 Touchstone, 572 B.R. at 281. It necessarily follows that the Court must lift the Automatic Stay to



                                                - 49 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page59 of 70




 allow the Arbitration to proceed. Indeed, these issues are one and the same; when faced with

 claims that present no inherent conflict, the court both lacks discretion to refuse to compel

 arbitration of those claims, and also “has no discretion to continue staying the arbitration.” In

 re Argon Credit, LLC, No. 16-39654, 2018 WL 4562542, at *4 (Bankr. N.D. Ill. Sept. 21, 2018)

 (emphasis added); see MBNA, 436 F.3d at 108 (describing claims that pose no inherent conflict as

 ones that courts “must send directly to arbitration”) (emphasis added). As Judge McNamara

 noted in Touchstone, the requirement to compel arbitration of claims constitutes sufficient “cause”

 to lift the Automatic Stay under Section 362(d)(1). Touchstone, 572 B.R. at 283.

 V.     Because the Debtor Must be Compelled to Arbitrate, there is No Legal or Logical
        Basis for Extending the Automatic Stay to Banjo and Giving a Non-Debtor the
        Protection to Which the Debtor Is Not Entitled.

        116.    Because the Court must compel arbitration of the Debtor’s Claims, there is no

 justification for insulating Banjo from that Arbitration. In addition, even when Banjo is considered

 in isolation, the Debtor has not proven that this case presents an “unusual situation” justifying an

 extension of the Automatic Stay to him.

        117.    At bottom, the Debtor contends the required “unusual situation” exists here for two

 reasons.

                a)      The Debtor has an identity of interests with Banjo, such that a judgment
                        against Banjo would be “in effect a judgment against [the Debtor]” because
                        (a) the Debtor has an obligation to indemnify Banjo; and (b) all of the claims
                        asserted by the Arbitration Participants in the Arbitration against Banjo
                        “rest[] entirely on [] claims of breach of the [LLC Agreement] against Banjo
                        while he was working as the CEO of [the Debtor] during the joint venture.”
                        See Opp., ¶¶ 88, 93.

                b)      Allowing the Arbitration to proceed against Banjo could adversely affect
                        the Debtor’s ability to reorganize. The Debtor principally relies on three
                        cases— A.H. Robins Co., Inc. v. Piccinin, 788 F.2d 994 (4th Cir.1986),
                        Robert W. Thomas & Anne McDonald Thomas Revocable Tr. v. Inland Pac.


                                                - 50 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page60 of 70




                        Colo, LLC, 11-CV-03333-WYD-KLM, 2013 WL 708493 (D. Colo. Feb.
                        26, 2013), and In re N. Star Contracting Corp., 125 B.R. 368 (S.D.N.Y.
                        1991)—to argue that “similar cases have warranted a Stay in favor of a co-
                        defendant like Banjo.” See Opp., ¶¶ 86-93.

        118.    Both of these arguments fail on the law and the facts.

        119.    First, none of the cases cited by the Debtor involved agreements to arbitrate, only

 whether to lift stays to allow litigation in court. Therefore, none of these courts balanced the

 FAA’s strong arbitration policies with the purposes of the Bankruptcy Code. As noted by Judge

 McNamara, the policy of enforcing arbitration agreements “is even stronger than the rationale

 supporting deference to pending federal and state litigation.” Touchstone, 572 B.R. at 277.

        120.    Second, all of the cases cited by the Debtor involved the debtor and its principals

 seeking a stay of all proceedings; restated, none of those cases involved a debtor trying to forum-

 shop by moving the litigation into the bankruptcy court and going forward there. Indeed, the irony

 lies in the Debtor’s proposed scenario here, where the only Party getting a stay would be Banjo;

 all of the other Parties would have to proceed with their disputes, but in this Adversary Proceeding

 instead of the Arbitration.

        121.    Third, A.H. Robins, does not support the Debtor’s argument that a purported

 indemnification obligation constitutes unusual circumstances. Subsequent case law has limited

 the narrow Robins exception, holding that “‘unusual circumstances’ exist where the claim clearly

 arises out of the defendant's actions in his capacity as the debtor’s officer, and he is undisputedly

 entitled to indemnity. Conversely, unusual circumstances do not exist where the debtor's insider

 is independently liable, the right to indemnity is not absolute, and the continuation of the suit will

 not interfere with the bankruptcy.” In re Bidermann Indus. U.S.A., Inc., 200 B.R. 779, 784 (Bankr.

 S.D.N.Y. 1996) (emphasis added). Banjo fails to meet these requirements.



                                                 - 51 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                      Entered:12/02/19 20:08:41 Page61 of 70




           122.    As noted in the Opening Brief, Colorado law precludes indemnifying a party for

 damages resulting from intentional or willful wrongful acts. See Opening Brief, ¶ 154 (citing

 cases).     Because the Arbitration Participants’ claims in the Arbitration include numerous

 allegations of fraud and other willful misconduct by Banjo, the Debtor may well be precluded from

 indemnifying Banjo. Id. Under these circumstances, courts have held that the right to indemnity

 is not “absolute” and, therefore, does not support the extension of the Automatic Stay. Bidermann,

 200 B.R. at 784–85 (where, under Delaware law, debtor’s president would have to show he acted

 in good faith and in the best interest of the company, his right to indemnification was not absolute).

           123.    Fourth, the mere recitation of a possible indemnification claim by the Debtor’s

 controlling person is an insufficient basis for giving him the extraordinary protection of the

 Automatic Stay. Instead, Banjo’s recourse is the same as that of every other general unsecured

 creditor: file a claim and share and share alike. The court in In re QA3 Fin. Corp., 466 B.R. 142,

 146-47 (Bankr. D. Neb. 2012), so held. There, the principal of a debtor-securities broker/dealer

 sought protection of the debtor’s Automatic Stay to shield him from a FINRA securities arbitration.

 The court allowed all claims against the principal not based on an agency theory—i.e., all claims

 against the principal individually—to go forward, as follows:

           The debtor is arguing that the indemnification provision does indeed place
           it in a position, at this time, to be adversely affected by the arbitrations. That
           argument, in this bankruptcy case, is premature. The respondents likely
           expect the debtor to pay for their defense at the FINRA hearings under the
           terms of the indemnification agreement, but whether that is in fact a duty of
           the debtor remains to be determined and depends in large part on whether
           the basis for the FINRA claims fits within the scope of the indemnity
           provision. The individuals can provide their own defense and seek
           reimbursement from the debtor by filing a proof of claim.
                                                   ***
           Second, any indemnification claims based on arbitration findings or
           judgments against the respondents may be claims against the bankruptcy
           estate. At best, they would be unsecured claims, which would be dealt with



                                                     - 52 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page62 of 70




        in the distribution scheme proposed by the debtor in its plan and would be
        subject to challenge in the claims allowance and plan confirmation process.

 466 B.R. at 146-47 (emphasis added). The same principles apply to the Debtor’s indemnity

 arguments as to Banjo.18

        124.    Fifth, none of the Debtor’s cases supports its contention that arbitrating the claims

 against Banjo would create a significant, adverse effect on the Debtor’s reorganization. In Robins,

 the debtor was faced with thousands of Dalkon Shield-related lawsuits from consumers worldwide

 that had the potential to deplete the debtor’s resources and insurance. 788 F.2d at 1011–12. In

 contrast, the Parties’ dispute is an isolated event that will be resolved either in the Arbitration or,

 alternatively, in this Adversary Proceeding, and then the Arbitration.

        125.    In North Star, similarly, the bankruptcy court found the debtor’s president was the

 “principal player in the corporation's reorganization process.” N. Star Contracting, 125 B.R. at

 371. Here, by contrast, the Debtor has retained an investment banker and financial advisor to

 conduct its sale process. And, in any event, the Debtor seeks to litigate the Parties’ dispute

 regardless of forum, whether in this Court or the Arbitration. Thus, the Parties’ dispute will be

 decided somewhere, and Banjo will be a major player in that dispute no matter what.19

        126.    Finally, the Debtor’s conclusory assertion that there is an “identity of interest” here

 simply because Banjo was the Debtor’s CEO at the time of his breaches and other fraudulent

 18
         Indeed, Banjo’s potential prepetition claim for indemnification puts to rest any frivolous
 contention that he might be able to have his legal fees and expenses paid through an advancement
 by the Debtor during bankruptcy as might have otherwise occurred if he were a named beneficiary
 of a directors and officers insurance policy under a third-party insurer. He must pay his expenses
 (or an allocated share of expenses for any shared counsel with the Debtor) himself.
 19
        The Debtor also inexplicably cites to North Star to support a contention that arbitrating
 claims with Banjo could result in inconsistent judgments and issues of collateral estoppel. See
 Opp., ¶ 96. The court in North Star did not even discuss such issues, let alone base its decision to
 extend the Stay on them.


                                                 - 53 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                    Entered:12/02/19 20:08:41 Page63 of 70




 actions is of no avail. The Opening Brief showed that numerous courts within and beyond the

 Tenth Circuit have held the Automatic Stay cannot be extended to non-debtors where, as here, the

 non-debtor is independently liable on claims asserted by the creditor/plaintiff. See Opening Brief,

 ¶ 158.20

 VI.     Because the Court Must Compel the Parties to Arbitrate their Dispute, There is No
         Basis for Enjoining the Arbitration.

         127.    The Parties agree on the standard for injunctive relief, namely that the Debtor bears

 the high burden of demonstrating, among other things, (a) a substantial likelihood of prevailing on

 the merits; (b) that it will suffer irreparable injury if the injunction is denied; (c) that the threatened

 injury to itself outweighs the injury that the Arbitration Participants will suffer under the

 injunction; and (d) that the injunction would not be adverse to the public interest. Utah Licensed

 Beverage Ass’n v. Leavitt, 256 F.3d 1061, 1065-66 (10th Cir. 2001). As discussed in detail in the

 Opening Brief, the Debtor cannot establish any of these factors, let alone all of them. See Opening

 Brief, ¶¶ 163–70.

         128.    As an initial matter, the Debtor seeks a preliminary injunction to extend the

 Automatic Stay to Banjo. For purposes of the preliminary injunction, the question is whether

 Banjo agreed to arbitrate. Even the Debtor concedes he did. See Opp., ¶ 13.

         129.    First, and most importantly, the Debtor does not come close to demonstrating a

 likelihood of success on the merits here. As described above and throughout the Opening Brief,

 the FAA mandates that the Parties’ dispute be arbitrated, because the Debtor, Banjo, and the




 20
         This further distinguishes this case from the court’s decision in North Star. There, the court
 emphasized that the state court action had been “commenced solely to circumvent the automatic
 stay” and that the plaintiff opposing extension of the Stay did not have a “bona fide separate cause
 of action against” the debtor’s president. N. Star Contracting, 125 B.R. at 371.


                                                   - 54 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                  Entered:12/02/19 20:08:41 Page64 of 70




 Arbitration Participants agreed to arbitrate their dispute. Supra, ¶¶ 10‒58. Moreover, the Court

 has no discretion other than to compel arbitration of the Debtor’s non-core Pre-Petition State Law

 Claims. Supra, ¶¶ 62, 67‒70.

         130.     The Debtor mistakenly relies upon MZM Constr. Co., Inc. v. N.J. Bldg. Laborers’

 Statewide Benefit Funds, Civ. No. 18-16328-KM-MAH, 2019 WL 3812889 (D. N.J. Aug. 14,

 2019), appeal filed, Docket No. 19-3102 (Sept. 18, 2019), to support the frivolous conclusion that

 “it will likely prevail . . . on the issue of arbitrability.” Opp., ¶ 102. There, however, the Court

 found “substantial evidence” that the party opposing arbitration never saw, heard of, or even

 agreed to the underlying arbitration agreement, let alone expressly agreed to arbitrate multiple

 times as the Debtor did here. Compare MZM Constr., 2019 WL 381288, at *5, 14 n.8, with supra,

 ¶¶ 10‒28 and Opening Brief, ¶¶ 11–32. Further, the Debtor ignores that controlling precedent

 requires the Court to compel arbitration. Compare Opp., ¶ 103, with supra, ¶¶ 59‒100 and

 Opening Brief, ¶¶ 114–23. Simply put, the Debtor is not likely to prevail on the key questions of

 arbitrability.

         131.     Second, the Debtor cannot establish that, without injunctive relief, it will suffer

 irreparable harm that is “both certain and great,” as required by Tenth Circuit precedent. Dominion

 Video Satellite v. Echostar Satellite Corp., 356 F.3d 1256, 1262-63 (10th Cir. 2004) (quotation

 and citation omitted). On the facts, the Debtor has not provided (or even alluded to) any specific

 evidence showing how it will be harmed if forced to proceed with the Arbitration instead of

 litigating in this Adversary Proceeding. Supra, n.12 & ¶¶ 101‒14; see also Touchstone, 572 B.R.

 at 280-81 (“The Debtor offers only conjecture rather than common sense . . . .”).

         132.     On the law, the Debtor attempts to circumvent the governing Tenth Circuit standard

 by relying on Martin/Martin, Inc. v. Kling Stubbins, Inc., No. 19-cv-01233-RM-KLM, 2019 WL



                                                 - 55 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                   Entered:12/02/19 20:08:41 Page65 of 70




 2357303 (D. Colo. June 4, 2019). But that case merely stands for the well-established proposition

 that irreparable harm can result from requiring a party to arbitrate “where the dispute is not

 subject to arbitration.” 2019 WL 2357303, at *2 (emphasis added). For all of the reasons

 described above and in the Opening Brief, that is not this case here. Supra, ¶¶ 10‒100; Opening

 Brief, ¶¶ 11–32, 114–23. Thus, Martin/Martin is inapposite.21 Accordingly, the Debtor has not,

 and cannot, prove irreparable harm.

         133.    Third, the Debtor fails to prove any threatened injury that outweighs the injury to

 the Arbitration Participants if the Injunction Motion were granted and the Arbitration enjoined

 indefinitely. Specifically, the Arbitration Participants will suffer deprivation of their bargained-

 for right to arbitrate, and a duplication of expense and effort to restart the litigation in this Court.

 Further, as demonstrated above, moving forward with the Arbitration will be more efficient than

 litigating this Adversary Proceeding. Supra, ¶¶ 101‒14. Thus, the Debtor’s complaints about the

 “incredible expense and time it would have to invest in the Arbitration” are wrong. Opp., ¶ 112.

         134.    Moreover, the “case law clearly provides that delay and expense associated with

 the arbitration itself are insufficient reasons to deny arbitration.” Transp. Assocs., Inc., 263 B.R.

 at 536–37; see also In re Cotton Yarn Antitrust Litig., 505 F.3d 274, 285 (4th Cir. 2007) (“The

 possibility that a party to an arbitration clause will be inconvenienced and will incur some extra

 expense, however, does not necessarily mean that the party cannot effectively vindicate its

 statutory rights through arbitration.”). Indeed, in Touchstone, Judge McNamara easily dispensed




 21
        Moreover, the court in Martin/Martin ordered a “brief” preliminary injunction only until a
 preliminary hearing could be held to determine whether an agreement to arbitrate existed. 2019
 WL 2357303, at *3. This is distinguishable from this case, where the Debtor seeks to enjoin the
 Arbitration indefinitely, despite its prior agreement to arbitrate the Parties’ disputes.


                                                  - 56 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page66 of 70




 with the same meritless and illogical contentions of excessive cost and delay attendant to

 arbitration that the Debtor raises here. Touchstone, 572 B.R. at 282-83.

        135.    The Debtor’s reliance on Colo. Wild Inc. v. Forest Serv. and Husky Ventures, Inc.

 v. B55 Invs., Ltd. on the balance of harms is misplaced. Opp., ¶ 110. Neither addresses irreparable

 injury that allegedly would be caused by the purported delay and expense of arbitration. Colorado

 Wild stands for the unremarkable proposition that damage to the environment can be irreparable,

 particularly where any injury to the government can be ameliorated through clarifying language in

 the injunction. 523 F. Supp. 2d 1213, 1222 (D. Colo. 2007). Husky Ventures, on the other hand,

 expressly did not deal with the balance of harms and upheld a permanent injunction that was issued

 after trial, based on evidence that showed ongoing tortious interference and malicious intent by the

 parties opposing the injunction that could not be compensated by money. 911 F.3d 1000, 1012-

 14 (10th Cir. 2018). Those facts are irrelevant to the issue before the Court here, i.e., whether to

 extend the Automatic Stay to protect Banjo.

        136.    Fourth, allowing an injunction would be adverse to the public interest because it

 would violate the explicit federal policy—enshrined in the FAA and decades of Supreme Court

 precedent—enforcing arbitration agreements according to their terms where, as here, there is no

 inherent conflict with another Congressional command. See Epic Systems, 138 S.Ct. 1612. If the

 Injunction Motion were granted, arbitration agreements will be less secure and parties will

 regularly seek to avoid their contractual obligations to arbitrate if they believe a better outcome

 could be achieved in a different forum, in this case bankruptcy court. This factor weighs especially

 heavy, given Judge McNamara’s strong, repeated disapproval in Touchstone of forum-shopping

 by a debtor seeking to escape arbitration. See 572 B.R. at 264-65, 280, 283.




                                                - 57 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                   Entered:12/02/19 20:08:41 Page67 of 70




          137.   The Debtor fails to even address these concerns, and instead claims in conclusory

 fashion that the Arbitration would prevent the Debtor from reorganizing through bankruptcy. See

 Opp., ¶ 114. This is hollow rhetoric. In fact, the Arbitration would not impair the Debtor’s ability

 to successfully go through its bankruptcy case, but rather would expedite the proceeding by

 promptly and efficiently resolving some of the most critical issues in it. Supra, ¶¶ 101‒14.

          138.   The Debtor’s misleading citation to Martin/Martin implies that courts can stay

 arbitration in favor of a court proceeding in the name of public interest. Opp., ¶ 113. But, as

 noted, the court in Martin/Martin simply found that the public interest was not harmed by staying

 an arbitration where the party seeking arbitration could not point to an actual agreement to

 arbitrate. 2019 WL 2357303, at *3. That is not this case. Here, the public interest would clearly

 be harmed by failing to enforce the Parties’ multiple, valid, and binding agreements to arbitrate.

          139.   For all these reasons, the Debtor has failed to meet its burden of establishing any

 of the factors necessary for a preliminary injunction. The Debtor’s Injunction Motion should

 therefore be denied and the existing TRO should be dissolved.

                                            CONCLUSION

          140.   Arbitration Participant Frictionless, LLC is the largest scheduled creditor of the

 Debtor. It, like the rest of the Arbitration Participants, wants to see the Debtor maximize the value

 of its estate and has no interest in preventing the Debtor from fully availing itself of its rights under

 the Bankruptcy Code. Likewise, the Arbitration Participants are not trying to prevent the Debtor

 from bringing its various Claims against them; the Arbitration Participants want the Parties’

 dispute resolved as quickly and cost-effectively as possible. The only question is where that should

 occur.




                                                  - 58 -
Case:19-01282-MER Doc#:31 Filed:12/02/19                 Entered:12/02/19 20:08:41 Page68 of 70




        141.    The Parties all agreed to resolve their dispute in the Arbitration, and the FAA

 mandates enforcement of that agreement. At a minimum, this Court has no discretion but to

 compel the Arbitration to proceed as to the Debtor’s non-core Pre-Petition State Law Claims. The

 Tribunal can decide those non-core Claims and also must decide whether the Purported

 Bankruptcy Claims are within the scope of the Parties’ arbitration agreements, consistent with

 AAA Rules. If they are, the Tribunal can decide them. If they are not, the Tribunal can still decide

 the factual underpinnings that will ultimately dictate the outcome on substantially all of the

 Debtor’s Purported Bankruptcy Claims, after which the Parties can return to this Court for this

 Court’s handling of those Claims, if necessary.

        142.    Accordingly, for all these reasons, the Arbitration Participants respectfully request

 that this Court (a) grant their motion to compel the Debtor to continue arbitrating the Arbitration

 under the FAA, including the Debtor’s Claims set forth in the Complaint in this Adversary

 Proceeding; (b) grant the Arbitration Participants relief from the Automatic Stay to allow the

 Arbitration to proceed against the Debtor; (c) deny the Debtor’s Injunction Motion and dissolve

 the TRO precluding the Arbitration from going forward against the Debtor and Banjo; (d) dismiss

 or, at a minimum, stay the Adversary Proceeding indefinitely pending the Tribunal’s issuance of

 an award in the Arbitration, at which point this Court can administer in the Debtor’s bankruptcy

 case any claims determined in the Tribunal’s award; and (e) grant such other and further relief as

 the Court deems just and proper.




                                                - 59 -
Case:19-01282-MER Doc#:31 Filed:12/02/19     Entered:12/02/19 20:08:41 Page69 of 70




 DATED: December 2, 2019.

                                       SHERMAN & HOWARD L.L.C.

                                       s/ Eric E. Johnson_________
                                       Peter A. Cal
                                       Eric E. Johnson
                                       633 Seventeenth Street, Suite 3000
                                       Denver, Colorado 80202
                                       Telephone: (303) 297-2900
                                       Facsimile: (303) 298-0940
                                       E-mail: pcal@shermanhoward.com
                                                ejohnson@shermanhoward.com


                                       K&L GATES LLP

                                       s/ Brian D. Koosed
                                       Brian D. Koosed
                                       Robert T. Honeywell
                                       1601 K Street, N.W.
                                       Washington, D.C. 20006
                                       Telephone: (202) 778-9204
                                       Facsimile: (202) 778-9100
                                       E-mail: Brian.Koosed@klgates.com
                                                Robert.Honeywell@klgates.com

                                       Attorneys for Frictionless, LLC, Changzhou
                                       Zhong Lian Investment Co. Ltd., and
                                       Changzhou Inter Universal Machine &
                                       Equipment Co., Ltd.




                                    - 60 -
Case:19-01282-MER Doc#:31 Filed:12/02/19            Entered:12/02/19 20:08:41 Page70 of 70




                              CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2019, I electronically filed the foregoing
 ARBITRATION PARTICIPANTS’ CONSOLIDATED REPLY MEMORANDUM OF
 LAW IN FURTHER: (A) SUPPORT OF THEIR MOTIONS TO COMPEL THE
 DEBTOR TO ARBITRATE PURSUANT TO THE FEDERAL ARBITRATION ACT,
 FOR RELIEF FROM THE AUTOMATIC STAY TO ALLOW ARBITRATION TO
 PROCEED, AND TO DISMISS UNDER FED. R. CIV. P. 12(b)(1), OR STAY,
 ADVERSARY PROCEEDING PENDING ARBITRATION; AND (B) OPPOSITION TO
 THE DEBTOR’S MOTION FOR PRELIMINARY INJUNCTION STAYING THE
 ARBITRATION IN FAVOR OF THE ADVERSARY PROCEEDING AND EXTENDING
 THE AUTOMATIC STAY TO THE DEBTOR’S PRINCIPAL, DANIEL BANJO with the
 Clerk of Court using the CM/ECF system which will send notification of such filing to the
 following e-mail addresses:

     Aaron J. Conrardy, Esq.                        Thomas P. Howard, Esq.
     David Wadsworth, Esq.                          Olayinka L. Hamza, Esq.
     David Warner, Esq.                             thoward@thowardlaw.com
     aconrardy@wgwc-law.com                         ohamza@thowardlaw.com
     dwadsworth@wgwc-law.com
     dwarner@wgwc-law.com

     Kevin S. Neiman, Esq.                          Debra Piazza, Esq.
                                                    dpiazza@montgomerylittle.com
     kevin@ksnpc.com

     Nathan G. Osborn, Esq.                   Alan K. Motes, Esq.
                                              Alan.Motes@usdoj.gov
     nosborn@montgomerylittle.com

     U.S. Trustee                             Jiangang Ou
     USTPRegion19.DV.ECF@usdoj.gov            jou@nguyen-chen.com

     Risa Lynn Wolf-Smith, Esq.               Stephen M. Packman, Esq.
     RWolf@hollandhart.com                    spackman@archerlaw.com



                                                    s/ Roberta Neal




                                           - 61 -
